[briggs_amendmentno4compl001.jpg]
EXECUTION VERSION AMENDMENT NO. 4 TO REVOLVING CREDIT AGREEMENT This Amendment
No. 4 to Revolving Credit Agreement, dated as of April 27, 2020 (this
“Amendment”), is among BRIGGS & STRATTON CORPORATION, a Wisconsin corporation
(the “Lead Borrower”), the other Loan Parties party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”) and the lenders party
hereto (the “Lenders”). Capitalized terms used and not otherwise defined herein
have the definitions provided therefor in the Credit Agreement referenced below.
W I T N E S S E T H: WHEREAS, the Lead Borrower, the other Borrowers from time
to time party thereto, the Lenders (as defined therein) from time to time party
thereto and the Administrative Agent are parties to that certain Revolving
Credit Agreement, dated as of September 27, 2019 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); WHEREAS, pursuant to Section 13.12 of the Credit
Agreement, the Loan Parties party to the Credit Agreement, the Administrative
Agent and the Required Lenders may amend the Credit Agreement and, in the case
of any amendment, modification or waiver of any provision relating to the rights
or obligations of the Collateral Agent, with the consent of the Collateral Agent
and, in the case of any amendment, modification or waiver of any provision
relating to the rights or obligations of the Swingline Lender, with the consent
of the Swingline Lender; and WHEREAS, the Lead Borrower has requested that the
Administrative Agent, the Collateral Agent, the Swingline Lender and the
Required Lenders amend, and the Administrative Agent, the Collateral Agent, the
Swingline Lender and the Required Lenders have agreed to amend, the Credit
Agreement as set forth herein. NOW, THEREFORE, in consideration of the mutual
agreements, provisions and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, and subject to the conditions set
forth herein, the parties hereto agree as follows: 1. Amendments to the Credit
Agreement. Effective as of the date of satisfaction of the conditions precedent
set forth in Section 2 below, the parties hereto agree that the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
(including Schedule 2.01 thereto) attached as Annex A hereto (the Credit
Agreement as so amended, the “Amended Credit Agreement”). 2. Conditions
Precedent. The effectiveness of this Amendment is subject to the conditions
precedent that: (a) the Administrative Agent shall have received counterparts to
(i) this Amendment, duly executed by each Loan Party party to the Credit
Agreement, the Administrative Agent, the Collateral Agent, the Swingline Lender
and Lenders constituting the Required Lenders and (ii) the Consent and
Reaffirmation attached hereto, duly executed by each Guarantor; (b) the
Administrative Agent shall have received, in respect of each Swiss Loan Party,
an up-to-date certified copy of the articles of association (Statuten) and an
up-to-date certified excerpt from the commercial register (Handelsregister);
US-DOCS\115389476.8



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl002.jpg]
(c) the Administrative Agent shall have received, for the account of each Lender
that provides its executed signature page hereto by such time as is requested by
the Administrative Agent and the Lead Borrower, an amendment fee in an amount
previously disclosed to the Lenders; and (d) the Administrative Agent and its
Affiliates shall have received all fees and other amounts due and payable on or
prior to the date hereof, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable and documented fees and expenses of counsel for the Administrative
Agent) required to be reimbursed or paid by the Borrowers in connection with
this Amendment and the other Loan Documents. 3. Representations and Warranties.
To induce the Administrative Agent to enter into this Amendment, each Loan Party
party hereto hereby represents and warrants to the Administrative Agent and the
Lenders that: (a) This Amendment and the Amended Credit Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, administration, examinership, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing;
and (b) As of the date hereof and immediately after giving effect to the terms
of this Amendment, (i) no Default or Event of Default has occurred and is
continuing and (ii) the representations and warranties of the Loan Parties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty), except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such date (without duplication of any materiality standard set forth in any
such representation or warranty). 4. Reference to and Effect on the Credit
Agreement. (a) Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in any other Loan Document to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof,”
and words of like import), shall mean and be a reference to the Amended Credit
Agreement and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument referred to herein as the Amended Credit
Agreement. (b) Except as expressly amended hereby, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
reaffirmed, ratified and confirmed. (c) The Liens and security interests in
favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of the Obligations (and all filings with any Governmental Authority in
connection therewith) are in all respects continuing and in full force and
effect with respect to all Obligations, in each case in accordance with and to
the extent contemplated by the terms of the respective Loan Documents. 2



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl003.jpg]
(d) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(e) This Amendment is a Loan Document under (and as defined in) the Credit
Agreement. 5. Miscellaneous. (a) Governing Law. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.
(b) Headings. The headings of the several Sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment. (c) Counterparts.
This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment. [Remainder of Page Intentionally Left Blank] 3



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl004.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. BRIGGS & STRATTON CORPORATION, as Lead Borrower By: /s/ Andrea L.
Golvach Name: Andrea L. Golvach Title: Vice President Treasurer BRIGGS &
STRATTON AG, as Subsidiary Borrower By: /s/ Mark Schwertfeger Name: Mark
Schwertfeger Title: Member of the Board Signature Page to Amendment No. 4 to
Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl005.jpg]
JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as
Administrative Agent and as Collateral Agent By: /s/ John Morrone Name: John
Morrone Title: Authorized Signer Signature Page to Amendment No. 4 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl006.jpg]
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as an Issuing Bank and as a Swiss
Lender By: /s/ Kennedy A. Capin Name: Kennedy A. Capin Title: Authorized Officer
Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl007.jpg]
BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank By: /s/ Brian Conole
Name: Brian Conole Title: Senior Vice President Signature Page to Amendment No.
4 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl008.jpg]
BANK OF MONTREAL, as a Lender and as an Issuing Bank By: /s/ Brittany Malone
Name: Brittany Malone Title: Vice President BANK OF MONTREAL, LONDON BRANCH, as
a Lender and as an Issuing Bank By: /s/ Tom Woolgar Name: Tom Woolgar Title: MD
By: /s/ Scott Matthews Name: Scott Matthews Title: MD Signature Page to
Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl009.jpg]
U.S. BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Lynne Ciaccia Name: Lynne
Ciaccia Title: Authorized Officer Signature Page to Amendment No. 4 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl010.jpg]
CIBC BANK USA, as a Lender By: /s/ Peter B. Campbell Name: Peter B. Campbell
Title: Managing Director Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl011.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By: /s/ Paul Steiger Name: Paul
Steiger Title: Vice President Signature Page to Amendment No. 4 to Credit
Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl012.jpg]
FIRST MIDWEST BANK, as a Lender By: /s/ Thomas Brennan Name: Thomas Brennan
Title: Vice President Signature Page to Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl013.jpg]
ANNEX A [See attached.]



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl014.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01
Defined Terms 1 Section 1.02 Terms Generally and Certain Interpretive Provisions
8284 Section 1.03 Exchange Rates; Currency Equivalent 8486 Section 1.04
Additional Alternative Currencies 8486 Section 1.05 Divisions 8587 Section 1.06
Effectuation of Transactions 8587 Section 1.07 Timing of Payment or Performance
8587 Section 1.08 Joint and Several Liability 8587 Section 1.09 Exchange Rates;
Currency Equivalents; Basket Calculations 8587 Section 1.10 Interpretation
(Australia) and Code of Banking Practice (Australia) 8688 ARTICLE 2 AMOUNT AND
TERMS OF CREDIT 8788 Section 2.01 The Commitments 8788 Section 2.02 Loans 8789
Section 2.03 Borrowing Procedure 8991 Section 2.04 Evidence of Debt; Repayment
of Loans 9092 Section 2.05 Fees 9193 Section 2.06 Interest on Loans 9294 Section
2.07 Termination and Reduction of Commitments 9597 Section 2.08 Interest
Elections 9697 Section 2.09 Optional and Mandatory Prepayments of Loans 9799
Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 100102
Section 2.11 Defaulting Lenders 101103 Section 2.12 Swingline Loans 103105
Section 2.13 Letters of Credit 104106 Section 2.14 Settlement Amongst Lenders
113114 Section 2.15 Revolving Commitment Increase 114115 Section 2.16 Lead
Borrower 115117 Section 2.17 Overadvances 116117 Section 2.18 Protective
Advances 116118 Section 2.19 Extended Loans 117119 Section 2.20 MIRE Events
119121 ARTICLE 3 YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS 120121
Section 3.01 Increased Costs, Illegality, Etc. 120121 Section 3.02 Compensation
122124 Section 3.03 Change of Lending Office 123124 Section 3.04 Replacement of
Lenders 123125 ARTICLE 4 SWISS GUARANTY LIMITATIONS 125127 ARTICLE 5 TAXES
127129 Section 5.01 Net Payments 127129 ARTICLE 6 CONDITIONS PRECEDENT 132134
Section 6.01 Conditions Precedent to Credit Events on the Closing Date 132134
Section 6.02 Conditions Precedent to All Credit Events 135137 ARTICLE 7
[RESERVED] 136138 -i-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl015.jpg]
Page ARTICLE 8 REPRESENTATIONS, WARRANTIES AND AGREEMENTS 136138 Section 8.01
Organization; Powers 136138 Section 8.02 Authorization 136138 Section 8.03
Enforceability 137139 Section 8.04 Governmental Approvals 137139 Section 8.05
Financial Statements 137139 Section 8.06 No Material Adverse Effect 137139
Section 8.07 Title to Properties; Possession Under Leases; Flood Documentation
138139 Section 8.08 Subsidiaries 138140 Section 8.09 Litigation; Compliance with
Law 138140 Section 8.10 Federal Reserve Regulations 139141 Section 8.11
Investment Company Act 139141 Section 8.12 Use of Proceeds 139141 Section 8.13
Tax 139141 Section 8.14 No Material Misstatements 139141 Section 8.15 Employee
Benefit Plans 140142 Section 8.16 Environmental Matters 140142 Section 8.17
Security Documents 141143 Section 8.18 Solvency 142144 Section 8.19 Labor
Matters 142144 Section 8.20 Insurance 142144 Section 8.21 Intellectual Property;
Licenses, Etc. 142144 Section 8.22 USA PATRIOT Act 143145 Section 8.23
Anti-Corruption Laws and Sanctions 143145 Section 8.24 [reserved] 143145 Section
8.25 EEA Financial Institutions 143145 Section 8.26 Beneficial Ownership
Certificate 143145 Section 8.27 Centre of Main Interests 143145 Section 8.28
[reserved] 143145 Section 8.29 [reserved] 143145 Section 8.30 Borrowing Base
Certificate 143145 Section 8.31 Compliance with the Swiss Non-Bank Rules 144146
ARTICLE 9 AFFIRMATIVE COVENANTS 144146 Section 9.01 Existence; Business and
Properties 144146 Section 9.02 Insurance 145147 Section 9.03 Taxes 146148
Section 9.04 Financial Statements, Reports, Etc. 147149 Section 9.05 Litigation
and Other Notices 148151 Section 9.06 Compliance with Laws 149151 Section 9.07
Maintaining Records; Access to Properties and Inspections 149151 Section 9.08
Use of Proceeds 151155 Section 9.09 Compliance with Environmental Laws 151155
Section 9.10 Further Assurances; Additional Guarantors; Additional Security
151155 Section 9.11 Unrestricted Subsidiaries 156160 Section 9.12 Post-Closing
156160 Section 9.13 [reserved] 156Lender Calls 160 Section 9.14 [reserved]
156Post-Fourth Amendment Effective Date 160 Section 9.15 Centre of Main
Interests 156160 Section 9.16 [reserved] 156160 -ii-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl016.jpg]
Page Section 9.17 [reserved] 156160 Section 9.18 Collateral Monitoring and
Reporting 156161 Section 9.19 Financial Assistance 160164 Section 9.20 Foreign
Collateral 160164 Section 9.21 Australian PPSA Undertaking 160165 Section 9.22
Australian Tax Consolidation 161165 Section 9.23 Compliance with the Swiss
Non-Bank Rules 161165 ARTICLE 10 NEGATIVE COVENANTS 161166 Section 10.01
Indebtedness 161166 Section 10.02 Liens 166170 Section 10.03 Limitations on
Certificate of Incorporation, By-Laws and Certain Other Agreements, Etc 171175
Section 10.04 Investments, Loans and Advances 171175 Section 10.05 Mergers,
Consolidations, Sales of Assets and Acquisitions 175179 Section 10.06 Restricted
Payments 179184 Section 10.07 Transactions with Affiliates 180185 Section 10.08
Business of the Lead Borrower and the Subsidiaries; Etc. 183187 Section 10.09
Restrictions on Subsidiary Distributions and Negative Pledge Clauses 183188
Section 10.10 Financial Covenant 185190 Section 10.11 Fiscal Quarter and/or
Fiscal Year 185190 ARTICLE 11 EVENTS OF DEFAULT 185190 Section 11.01 Events of
Default 185190 Section 11.02 Application of Funds 190195 ARTICLE 12 THE
ADMINISTRATIVE AGENT 195200 Section 12.01 Appointment and Authorization 195200
Section 12.02 Delegation of Duties 196202 Section 12.03 Exculpatory Provisions
197202 Section 12.04 Reliance by Administrative Agent 198203 Section 12.05 No
Other Duties, Etc. 198203 Section 12.06 Non-reliance on Administrative Agent and
Other Lenders 198203 Section 12.07 Indemnification by the Lenders 198203 Section
12.08 Rights as a Lender 199204 Section 12.09 Administrative Agent May File
Proofs of Claim; Credit Bidding 199204 Section 12.10 Resignation of the Agents
200205 Section 12.11 Collateral Matters and Guarantee Matters 201206 Section
12.12 Bank Product Providers 202207 Section 12.13 Withholding Taxes 202208
Section 12.14 Australian Security Trust Deed 202208 Section 12.15 Parallel Debt
Undertaking 203208 Section 12.16 [reserved] 204209 Section 12.17 [reserved]
204209 Section 12.18 Certain ERISA Matters 204209 ARTICLE 13 MISCELLANEOUS
205210 Section 13.01 Payment of Expenses, Etc. 205210 Section 13.02 Right of
Set-off 207212 Section 13.03 Notices 207213 Section 13.04 Benefit of Agreement;
Assignments; Participations, Etc. 208214 Section 13.05 No Waiver; Remedies
Cumulative 213219 -iii-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl017.jpg]
Page Section 13.06 Exclusions of the Australian PPSA; Australian PPSA Further
Assurances 213219 Section 13.07 Distributable Reserves 214220 Section 13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL; PROCESS
AGENT 214220 Section 13.09 Counterparts 216222 Section 13.10 [reserved] 216222
Section 13.11 Headings Descriptive 216222 Section 13.12 Amendment or Waiver;
Etc. 216222 Section 13.13 Survival 219225 Section 13.14 [reserved] 219225
Section 13.15 Confidentiality 219225 Section 13.16 USA Patriot Act Notice 221226
Section 13.17 [reserved] 221227 Section 13.18 Release of Liens and Guarantees
221227 Section 13.19 [reserved] 224229 Section 13.20 Waiver of Sovereign
Immunity 224229 Section 13.21 Acknowledgement Regarding Any Supported QFCs
224230 Section 13.22 Absence of Fiduciary Relationship 225230 Section 13.23
Judgment Currency 225230 Section 13.24 Electronic Execution of Assignments and
Certain Other Documents 225231 Section 13.25 Entire Agreement 225231 Section
13.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
225231 Section 13.27 Confirmation of Lender’s Status as a Swiss Qualifying
Lender 226232 Section 13.28 Termination of Commitments under Existing Credit
Agreement 226232 -iv-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl018.jpg]
THIS REVOLVING CREDIT AGREEMENT, dated as of September 27, 2019 among BRIGGS &
STRATTON CORPORATION, a Wisconsin corporation (the “Lead Borrower”), each of the
other Borrowers (as hereinafter defined) party hereto from time to time, the
Lenders (as hereinafter defined) party hereto from time to time, the Issuing
Banks (as hereinafter defined) party hereto from time to time and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as the Administrative Agent, the Collateral Agent, the
Australian Security Trustee and the Swingline Lender. All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined. W I T N E
S S E T H: WHEREAS, as of the Fourth Amendment Effective Date, (a) the Borrowers
have requested that the Lenders extend credit in the form of Revolving Loans in
an aggregate principal amount at any time outstanding not to exceed
$625,000,000600,000,000, consisting of (i) a North American Revolving Facility
in an aggregate principal amount at any time outstanding not to exceed
$585,000,000561,600,000 and (ii) a Swiss Revolving Facility in an aggregate
principal amount at any time outstanding not to exceed $40,000,00038,400,000,
(b) the Borrowers have requested that the Issuing Banks issue Letters of Credit
under each Facility in an aggregate stated amount at any time outstanding not to
exceed $50,000,00055,000,000 and (c) the Borrowers have requested the Swingline
Lender to extend credit in the form of Swingline Loans under each Facility in an
aggregate principal amount at any time outstanding not to exceed
$62,500,00062,000,000. NOW, THEREFORE, the Lenders are willing to extend such
credit to the Borrowers, the Swingline Lender is willing to make Swingline Loans
to the Borrowers and the Issuing Banks are willing to issue Letters of Credit on
the terms and subject to the conditions set forth herein. ARTICLE 1 DEFINITIONS
AND ACCOUNTING TERMS Section 1.01 Defined Terms. As used in this Agreement, the
following terms shall have the following meanings: “13-Week Cash Flow
Projections” shall have the meaning assigned to such term in Section 9.04(g).
“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account. “Account Party”
shall have the meaning assigned to such term in Section 2.13(a). “Accounts”
shall mean all “accounts,” as such term is defined in the UCC as in effect on
the date hereof in the State of New York or, if applicable, in the Canadian PPSA
or the Australian PPSA, in which any Person now or hereafter has rights and
shall include all rights to payment for goods sold or leased, or for services
rendered. “Acquisition” shall mean any transaction or series of related
transactions (unless solely among the Lead Borrower and/or one or more of its
Subsidiaries) for the purpose of or resulting, directly or indirectly, in (a)
the acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition of in excess of 50% of the
Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary or (c) a merger or consolidation or any other combination with
another Person.



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl019.jpg]
LIBOBase Rate Loans and LIBO Rate Loans Consolidated Fixed Overnight LIBO and
Overnight LIBO Level Charge Coverage Ratio Base Rate Loans Rate Loans Rate Loans
I > 1.75:1.00 0.50% 1.50% 2.50% II > 1.40:1.00 ≤ 1.75:1.00 0.75% 1.75% 2.75% III
> 1.00:1.00 ≤ 1.40:1.00 1.00% 2.00% 3.00% IV > 0.75:1.00 ≤ 1.00:1.00 1.25% 2.25%
3.25% V ≤ 0.75:1.00 1.50% 2.50% 3.50% If at any time the Lead Borrower fails to
deliver any Financial Statements or Compliance Certificate required under
Section 9.04 on or before the date such Financial Statements and Compliance
Certificate are due, Level IV shall be deemed applicable for the period
commencing three (3) Business Days after such required date of delivery and
ending on the date which is three (3) Business Days after such Financial
Statements and Compliance Certificate are actually delivered, after which the
Level shall be determined in accordance with this definition. Except as
otherwise provided in the paragraph below or in the immediately preceding
paragraph, adjustments, if any, to the Level then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financial Statements and Compliance Certificate (it being understood
and agreed that each change in Level shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change). Notwithstanding anything to the
contrary set forth in this definition, Level III shall be deemed to be
applicable until the Administrative Agent’s receipt of the Financial Statements
for the Lead Borrower’s first full fiscal quarter ending after the Closing Date
(unless such Financial Statements demonstrate that Level IV should have been
applicable during such period, in which case Level IV shall be deemed to be
applicable during such period) and adjustments to the Level then in effect shall
thereafter be effected in accordance with the terms of this definition; provided
that, notwithstanding anything to the contrary set forth in this definition,
Level V shall be deemed to be applicable from January 29, 2020 until the
Administrative Agent’s receipt of the Financial Statements for the Lead
Borrower’s fiscal quarter ending on or about March 31, 2020 and adjustments to
the Level then in effect shall thereafter be effected in accordance with the
terms of this definition. “Applicable Time” shall mean, with respect to any
borrowings and payments in any Alternative Currency, the local time in the place
of settlement for such Alternative Currency as may be determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment and, in the case of Notices of
Borrowings and payments by Borrowers, notified in writing to the Lead Borrower.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate or branch of
an existing Lender or (c) an entity or an Affiliate of an entity that
administers or manages an existing Lender. “Asset Sale” shall mean (x) any
Disposition (including any sale and lease-back of assets and any mortgage or
lease of owned Real Property) to any person of any asset or assets of the Lead
Borrower or -4-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl020.jpg]
of the Senior Notes Indenture shall not be deemed to be outstanding), the
Aggregate Exposures are permitted to be incurred at such time pursuant to the
Senior Notes Indenture. “Bail-In Action” shall mean the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
shall mean, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bail-In Lender”
shall have the meaning assigned to such term in Section 3.04. “Bank Product”
shall mean any of the following products, services or facilities extended to the
Lead Borrower or any of its Subsidiaries: (a) Cash Management Services; (b)
products under Swap Contracts; (c) commercial credit card, purchase card and
merchant card services; (d) Supply Chain Financings and (e) other banking
products or services (including, without limitation, demand lines of credit) as
may be requested by the Lead Borrower or any of its Subsidiaries, other than
Letters of Credit issued pursuant to the provisions of Section 2.13 by the
Administrative Agent or any Issuing Bank. “Bank Product Debt” shall mean
Indebtedness and other obligations of a Borrower or any of its Subsidiaries
relating to Bank Products. “Bank Product Reserve” shall mean the aggregate
amount of reserves established by the Administrative Agent from time to time in
its Permitted Discretion in respect of Secured Bank Product Obligations (which
shall at all times include a reserve for the maximum amount of all Noticed
Hedges outstanding at that time). “Bankruptcy Code” shall mean Title 11 of the
United States Code entitled “Bankruptcy,” as now or hereafter in effect, and any
successor thereto. “Base Rate” shall mean, for any day, a rate per annum equal
to the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate
in effect on such day plus ½ of 1.00%, (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day and (d) 1.002.00%. Any change in the Base Rate due to a change in
the Prime Rate, the NYFRB Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the LIBO Rate, respectively. “Base Rate Loan” shall mean each Revolving Loan
which is designated or deemed designated as a Revolving Loan bearing interest at
the Base Rate by the Lead Borrower at the time of the incurrence thereof or
conversion thereto. All Base Rate Loans shall be denominated in U.S. Dollars.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
party. -8-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl021.jpg]
Facility or Protective Advances under the North American Revolving Facility or
the Swiss Revolving Facility. “Closing Date” shall mean September 27, 2019.
“Closing Date Extension Amount” shall mean (a) to the extent that any real
property located in New York State is included in the U.S. Borrowing Baseor
becomes subject to a Mortgage at any time that has not been released in
accordance with the terms hereof, $3,840,000 and (b) otherwise, $0. “Closing
Date Mortgaged Properties” shall have the meaning assigned to such term in the
definition of the term “Mortgaged Properties”. “Closing Date Refinancing” shall
mean the repayment in full and termination of all outstanding loans and
commitments and termination and release of any guarantees in connection
therewith under that certain Credit Agreement, dated as of March 25, 2016, as
amended, supplemented, restated, amended and restated, extended or otherwise
modified from time to time, by and among the Lead Borrower, the other borrowers
and guarantors party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders from time to time party thereto. “Co-Syndication Agents”
shall mean Bank of America, N.A., Bank of Montreal and Wells Fargo Bank,
National Association, in their capacities as co-syndication agents under this
Agreement. “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time. “Collateral” shall mean, collectively, the U.S. Collateral
and the Foreign Collateral. “Collateral Agent” shall mean JPMCB, in its capacity
as Collateral Agent for the Secured Parties, and, where the context requires,
shall include JPMCB in its capacity as Australian Security Trustee, and shall
include its branch offices and affiliates in any applicable jurisdiction and any
successor to the Collateral Agent appointed pursuant to Section 12.10.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last two paragraphs of Section 9.10, and subject to
Schedule 9.12 (as may be updated pursuant to Section 13.12 of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)): (a) on the Closing
Date, the Collateral Agent shall have received: (i) from (A) each U.S. Loan
Party and (B) each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under the Initial U.S. Security Agreement
shall be solely with respect to such Equity Interests and related rights and
assets as expressly set forth in the Initial U.S. Security Agreement), a
counterpart of the Initial U.S. Security Agreement, (ii) from each Loan Party, a
counterpart of the Guarantee Agreement, in each case duly executed and delivered
on behalf of such person, -13-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl022.jpg]
(e) as of the Closing Date, except as otherwise contemplated by this Agreement
or any Security Document, all documents and instruments, including Uniform
Commercial Code, Australian PPSA and Canadian PPSA financing statements, and
filings with the United States Copyright Office, the United States Patent and
Trademark Office and all other actions reasonably requested by the Collateral
Agent (including those required by applicable Requirements of Law) to be
delivered, filed, registered or recorded to create the Liens purported to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by the Security
Documents, shall have been delivered, filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or the recording substantially
concurrently with, or promptly following, the execution and delivery of each
such Security Document; (f) as of the Closing Date, evidence of the insurance
(if any) required by the terms of Section 9.02 hereof shall have been received
by the Collateral Agent; (g) after the Closing Date, the Collateral Agent shall
have received such other Security Documents as may be required to be delivered
pursuant to Section 9.10 or the Security Documents; (h) within (x) within
ninetythirty (9030) days after the ClosingFourth Amendment Effective Date with
respect to each Closing DateFourth Amendment Mortgaged Property set forth on
Schedule 1.01(B) (or on such later date as the Administrative Agent may agree in
its reasonable discretion) and (y) the time periods set forth in Section 9.10
with respect to Mortgaged Properties encumbered pursuant to such Section 9.10,
the Collateral Agent shall have received: (A) counterparts of each Mortgage to
be entered into with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property and suitable for
recording, registering or filing (together with any other forms or undertakings
that are required or customary to effect such recording, registration or filing)
in all filing, registration or recording offices that the Collateral Agent may
reasonably deem necessary or desirable in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of filing, registration or recordation thereof, and (B) with respect to the
Mortgage encumbering each such Mortgaged Property, opinions of local counsel
regarding the due authorization, execution and delivery, the enforceability, and
perfection of the Mortgages and such other matters customarily covered in real
estate mortgage counsel opinions as the Collateral Agent may reasonably request,
if and to the extent, and in such form, as local counsel customarily provides
such opinions as to such other matters; provided that, notwithstanding the
foregoing, it is hereby understood and agreed that no Real Property may
constitute “Eligible Real Property” until the Collateral Agent’s receipt of the
items described in clauses (A) and (B) above; and (i) within (x) ninetythirty
(9030) days after the Closing DateFourth Amendment Effective Date with respect
to each Fourth Amendment Mortgaged Property (or on such later date as the
CollateralAdministrative Agent may agree in its reasonable discretion) with
respect to each Closing Date Mortgaged Property set forth on Schedule 1.01(B)
located in the United States and (y) the time periods set forth in Section 9.10
with respect to Mortgaged Properties located in the United States and encumbered
pursuant to said Section 9.10, the Collateral Agent shall have received: -15-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl023.jpg]
(A) a Mortgage Policy, and (B) an ALTA Survey of each Mortgaged Property
(including all improvements, easements and other customary matters thereon
reasonably required by the Collateral Agent), as applicable, for which all
necessary fees (where applicable) have been paid with respect to properties
located in the United States; provided, however, that, so long as the Title
Insurer shall accept the same to eliminate the standard survey exceptions from
such policy or policies and issue such survey-related endorsements as the
Administrative Agent shall reasonably require and to issue a “same as survey”
endorsement, in lieu of a new or revised ALTA Survey, the Borrowers may provide
a “no material change” affidavit with respect to any prior survey for the
respective Mortgaged Property (which prior survey otherwise substantially
complies with the foregoing survey requirements); provided that, notwithstanding
the foregoing or any provision of this Agreement to the contrary, it is hereby
understood and agreed that (x) no real property may constitute “Eligible Real
Property” until the Collateral Agent’s receipt of the items described in clauses
(A) and (B) above., (y) no real property for which the Collateral Agent receives
any of the items described in clauses (h) and (i) above after the Fourth
Amendment Effective Date shall constitute “Eligible Real Property” and (z) the
disposition of any Fourth Amendment Mortgaged Property for which the Collateral
Agent receives any of the items described in clauses (h) and (i) above after the
Fourth Amendment Effective Date shall not result in a reduction of the Borrowing
Base (including, without limitation, via the imposition of any Reserves).
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, but subject to the provisos set forth at the end of clauses (h) and
(i) above, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code, Canadian PPSA or Australian PPSA financing statement,
(B) delivery and taking possession of stock or share certificates of the
Subsidiaries of the Lead Borrower or (C) the filing of a short form security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office) is not or cannot be provided or the security interest
of the Collateral Agent therein is not or cannot be perfected on the Closing
Date after the use of commercially reasonable efforts by the Borrowers to do so
and without undue burden and expense, then the provision and/or perfection of
the security interest in such Collateral shall not constitute a condition
precedent to the Closing Date or any Credit Event on or within ninety (90) days
after the Closing Date and shall instead be required to be delivered and
perfected within ninety (90) days after the Closing Date (subject to extension
by the Administrative Agent in its sole discretion). “Collection Account” has
the meaning given to that term in Section 9.18(e)(i). “Collections” has the
meaning given to that term in Section 9.18(e)(i). “Commitment” shall mean, with
respect to any Lender, such Lender’s Revolving Commitment, North American LC
Commitment, Swiss LC Commitment or Swingline Commitment, or any Extended
Revolving Loan Commitment. “Commodity Account” shall have the meaning assigned
to such term in Article 9 of the UCC or, if applicable, a futures account as
defined in the Canadian PPSA. “Commodity Exchange Act” shall mean the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. -16-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl024.jpg]
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto. “Consolidated
Cash Balance” means, at any time, without duplication, (a) the aggregate amount
of cash and Cash Equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, (i) held or owned by (either directly or indirectly) or otherwise
required to be reflected as cash or a cash equivalent asset on the balance sheet
of the Lead Borrower and its Subsidiaries, and (ii) not subject to any Lien
(other than in favor of the Lenders hereunder and non-consensual statutory
Liens), less (b) the sum of (i) any restricted cash or Cash Equivalents (x) as a
result of foreign laws or requirements delaying or prohibiting the repatriation
of such cash or Cash Equivalents and maintained in the applicable jurisdiction
as of the Fourth Amendment Effective Date and/or (y) to pay royalty obligations,
working interest obligations, suspense payments, severance taxes, payroll,
payroll taxes, other taxes, employee wage and benefit obligations and trust and
fiduciary obligations or other obligations of the Lead Borrower or any
Subsidiary to third parties and for which the Lead Borrower or such Subsidiary
has issued checks or has initiated wires or ACH transfers (or, in the Lead
Borrower’s discretion, will issue checks or initiate wires or ACH transfers
within five (5) business days) in order to pay such obligations, (ii) other
amounts for which the Lead Borrower or such Subsidiary has issued checks or has
initiated wires or ACH transfers but have not yet been subtracted from the
balance in the relevant account of the Lead Borrower or such Subsidiary, (iii)
while and to the extent refundable, any cash or Cash Equivalents of the Lead
Borrower or any Subsidiaries constituting purchase price deposits held in escrow
pursuant to a binding and enforceable purchase and sale agreement with a third
party containing customary provisions regarding the payment and refunding of
such deposits, (iv) amounts held in Excluded Accounts (other than Excluded
Accounts under clause (vi) of the definition of such term), (v) any cash or Cash
Equivalents transferred pursuant to the U.S. Sweep or the Foreign Sweep and (vi)
any cash or Cash Equivalents held by any Foreign Subsidiary that is not a Loan
Party. “Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of
four consecutive fiscal quarters for which Financial Statements were required to
have been delivered, the ratio of (a) EBITDA of the Lead Borrower and its
Subsidiaries for such period minus the sum of (x) Capital Expenditures of the
Lead Borrower and its Subsidiaries paid in cash (excluding the proceeds of any
Indebtedness (other than Indebtedness hereunder)) for such period, (y) the
amount of cash payments made during such period (net of cash refunds received
during such period) by the Lead Borrower and its Subsidiaries in respect of
federal, state, local and foreign income taxes during such period and (z)
Dividends permitted by Section 10.06(d), (g), (h), (j) or (l) paid in cash for
such period (provided, however, that, for purposes of calculating the amount to
be subtracted under this clause (z) for any period that includes a fiscal
quarter (or portion thereof) prior to the Closing Date, such amount shall be
calculated from the period from the Closing Date to the date of determination
divided by the number of days in such period and multiplied by 365) to (b)
Consolidated Fixed Charges for such period. “Consolidated Fixed Charges” shall
mean, for any period of four consecutive fiscal quarters for which Financial
Statements were required to have been delivered, for the Lead Borrower and its
Subsidiaries on a consolidated basis, the sum, without duplication, calculated
on a Pro Forma Basis, of (a) Consolidated Interest Expense for such period to
the extent paid in cash (or accrued and payable on a current basis in cash), (b)
the aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness (excluding any
scheduled payment at maturity, including the scheduled payment at maturity of
the Senior Notes) and (c) the aggregate amount by which the U.S. Fixed Asset
Advance has been reduced due to each decrease in the Equipment Amortization
Factor, the Real Property Amortization Factor and the Trademark Amortization
Factor during such period. Notwithstanding the foregoing, for purposes of
calculating Consolidated Fixed -17-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl025.jpg]
Loan Party, in each case as required by and in accordance with the terms of
Section 9.18 (or any similar agreements, documentation or requirement necessary,
including notice to and acknowledgement from the relevant institution
maintaining a Deposit Account as determined by the Administrative Agent in its
Permitted Discretion, to perfect the security interest of the Collateral Agent
and/or effect control over the relevant Deposit Accounts). “Designated
Jurisdiction” shall mean any country, region or territory to the extent that
such country, region or territory itself is the subject of any Sanctions (on the
date of this Agreement, the Crimea region of the Ukraine, Cuba, Iran, North
Korea and Syria). “Dilution Factors” shall mean, without duplication, with
respect to any period, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs and other non-cash credits
which are recorded to reduce accounts receivable in a manner consistent with
current accounting practices of the Loan Parties. “Dilution Ratio” shall mean,
at any date, the amount (expressed as a percentage) equal to (a) the aggregate
amount of the applicable Dilution Factors for the twelve (12) most recently
ended fiscal months divided by (b) total gross sales for the twelve (12) most
recently ended fiscal months. “Dilution Reserve” shall mean, at any date, the
applicable Dilution Ratio multiplied by the Eligible Accounts. “Disclosure
Exceptions” shall have the meaning assigned to such term in Section 9.04(hi).
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm- out, transfer or otherwise dispose of (other than, in
each of the foregoing cases, for security purposes) any property, business or
asset (including any disposition of any property, business or asset to a
Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing. “Disqualified
Institutions” shall mean, collectively, (a) those entities identified by the
Lead Borrower to the Administrative Agent via electronic mail submitted to
JPMDQ_Contact@jpmorgan.com from time to time on three (3) Business Days’ prior
written notice, as competitors of the Lead Borrower and/or one or more of its
Subsidiaries and any Affiliates of such entities clearly identifiable solely by
similarity of name to such entities other than bona fide debt funds and (b)
those banks, financial institutions and other institutional lenders separately
identified in writing by the Lead Borrower to the Lenders and the Administrative
Agent prior to the Closing Date and any Affiliates of such entities clearly
identifiable solely by similarity of name to such entities; provided that in no
event shall any update to the list of Disqualified Institutions apply
retroactively to disqualify any persons that have (x) previously acquired an
assignment or participation interest under this Agreement (solely with respect
to those previously acquired interests) or (y) previously entered into a trade
to acquire an assignment or participation interest under this Agreement (solely
with respect to such trade). Delivery of the list of Disqualified Institutions
or any supplement thereto, in each case, to the Administrative Agent shall only
be deemed to be received and effective if such list and each such supplement
thereto is delivered to the following email address: JPMDQ_Contact@jpmorgan.com.
-21-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl026.jpg]
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code. “FCCR Test Amount” shall have the
meaning assigned to such term in Section 10.10(a). “Federal Funds Rate” shall
mean, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the federal funds effective
rate; provided that, if the above rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. “Fee Letter” shall mean the
Fee Letter, dated August 13, 2019, by and among JPMCB and the Lead Borrower.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05. “Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller,
Assistant Controller or other executive responsible for the financial affairs of
such person. “Financial Statements” shall mean the annual and quarterly
financial statements required to be delivered pursuant to Sections 9.04(a) and
(b). “Fixtures” shall mean “fixtures” as such term is defined in the UCC as in
effect on the date hereof in the State of New York and shall, for the purpose of
Equipment located in the Netherlands, include Equipment that is located in the
Netherlands and that is to be considered an immovable asset (onroerende zaak) by
reason of apparent destination to remain at its location or otherwise (for
purposes of Section 3:3(1) of the Dutch Civil Code) or a constituent part
(bestanddeel) of an immovable asset due to affixation or in accordance with
generally accepted practice (for purposes of Section 3:4 of the Dutch Civil
Code). “Flood Documentation” shall mean with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (and to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Lead Borrower) and (ii) a copy
of, or a certificate as to coverage under, and a declaration page relating to,
the insurance policies, along with a copy of the underlying policies (if
requested by the Administrative Agent) required by Section 9.02(c) hereof and
the applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and lender’s loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Collateral Agent and each of the
Lenders, subject to the provisions of Sections 9.02(a), 9.02(b) and 9.02(c).
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform -41-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl027.jpg]
Act of 2004 as now or hereafter in effect or any successor statute thereto and
(v) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto. “Foreign Collateral” shall mean all
Australian Collateral, Canadian Collateral and Dutch Collateral. “Foreign Loan
Parties” shall mean, collectively, the Australian Loan Parties and the Swiss
Loan Parties. “Foreign Obligations” shall mean all Obligations of (a) the
Foreign Subsidiaries and (b) each U.S. Subsidiary that constitutes either (i) a
FSHCO or (ii) a Subsidiary of a Foreign Subsidiary of the Lead Borrower that is
a CFC. “Foreign Subsidiary” shall mean any Subsidiary that is not incorporated
or organized under the laws of the United States of America, any state thereof
or the District of Columbia. “Fourth Amendment Effective Date” shall mean April
27, 2020. “Fourth Amendment Mortgaged Properties” shall mean the parcels of Real
Property located at (a) 110 Main St, Murray, KY 42071-2147, (b) 5375 N Main St,
Munnsville, NY 13409- 4003 and (c) 1502 W 4th Ave, Holdrege, NE 68949. “Fourth
Amendment Specified Period” shall mean the period beginning on the Fourth
Amendment Effective Date and ending on the day occurring 90 days thereafter.
“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Exposure, as applicable, except to the extent allocated to
other Lenders under Section 2.11. “Fronting Fee” shall have the meaning assigned
to such term in Section 2.05(c). “FSHCO” shall mean any U.S. Subsidiary that
owns no material assets (directly or through subsidiaries) other than the Equity
Interests of one or more Foreign Subsidiaries of the Lead Borrower that are
CFCs. “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States of America subject to the provisions of
Section 1.02. “Governmental Authority” shall mean the government of the United
States of America, Australia, Canada, the Netherlands, Switzerland or any other
country, including any political subdivision of any of the foregoing (including
state, provincial, territorial, municipal, local or otherwise), the European
Central Bank, the Council of Ministers of the European Union, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
(including any European supranational body) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guarantee” of or by any person (the “guarantor”)
shall mean, without duplication, (a) any obligation, contingent or otherwise, of
the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation payable or performable by another
person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services -42-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl028.jpg]
Eligible Inventory including change in salability, obsolescence, seasonality,
theft, shrinkage, imbalance, change in composition or mix, markdowns, marked to
market and vendor chargebacks. “Investment” shall have the meaning assigned to
such term in Section 10.04. “Investment Grade Rating” shall mean, at any time of
determination with respect to any Person, that such Person has at such time a
corporate credit rating of BBB- or better by S&P and a corporate family rating
of Baa3 or better by Moody’s (or comparable ratings by any other rating agency).
“IRS” shall mean the U.S. Internal Revenue Service. “Issuing Banks” shall mean
the North American Issuing Banks and the Swiss Issuing Banks, collectively.
“JPMCB” shall have the meaning assigned to such term in the preamble hereto.
“Junior Capital Transaction” shall mean (a) any Indebtedness under clause (a) or
(b) of the definition of such term (other than Intercompany Indebtedness) of the
Lead Borrower that is (i) by its terms subordinated in right of payment to the
Loan Obligations and subject to a subordination agreement on terms and
conditions reasonably satisfactory to the Administrative Agent, (ii) not secured
by a Lien, (iii) secured by a Junior Lien or (iv) secured by a Lien on assets
that do not constitute, or will not constitute immediately after giving effect
to the underlying transaction, Collateral, (b) any issuance by the Lead Borrower
of any if its Qualified Equity Interests (other than (A) pursuant to any
employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any nonemployee director equity compensation
plan or agreement or other non-employee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, restricted stock or restricted stock units, warrants or other equity
awards, pursuant to dividend reinvestment programs, or in respect of
contributions to pension funds or plans, (B) any such issuance by a Subsidiary
of the Lead Borrower to the Lead Borrower or any other Subsidiary of the Lead
Borrower, (C) securities or interests issued or transferred (and not
constituting cash proceeds of any issuance of such securities or interests) as
consideration for, or in connection with, any acquisition, divestiture or joint
venture arrangement and (D) Equity Interests issued upon conversion or exercise
of outstanding securities or options) and/or (c) any sale-leaseback transaction
in respect of Real Property owned by the Lead Borrower and its Subsidiaries that
is permitted by this Agreement, in each case of clauses (a) through (c), (x)
that occurs after the Fourth Amendment Effective Date, (y) from which the Lead
Borrower receives Net Proceeds of at least $100,000,000 in the aggregate and (z)
that is on terms and conditions reasonably satisfactory to the Administrative
Agent (acting in consultation with the Required Lenders). “Junior Debt
Restricted Payment” shall mean, any payment or other distribution (whether in
cash, securities or other property), directly or indirectly made by the Lead
Borrower or any if its Subsidiaries, of or in respect of principal on any Senior
Notes (or any Indebtedness incurred as Permitted Refinancing Indebtedness in
respect thereof) or Indebtedness (other than intercompany Indebtedness) that is
(x) by its terms subordinated in right of payment to the Loan Obligations, (y)
not secured by a Lien or (z) secured by a Lien that ranks junior in priority to
the Lien securing the Obligations (each of the foregoing, a “Junior Financing”);
provided that the following shall not constitute a Junior Debt Restricted
Payment: -48-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl029.jpg]
“LC Documents” shall mean all documents, instruments and agreements delivered by
any Borrower or any Subsidiary of any Borrower that is a co-applicant in respect
of any Letter of Credit to any Issuing Bank or the Administrative Agent in
respect of any Letter of Credit. “LC Exposure” shall mean the North American LC
Exposure and/or the Swiss LC Exposure. “LC Obligations” shall mean the North
American LC Obligations and/or the Swiss LC Obligations. “LC Participation Fee”
shall have the meaning assigned to such term in Section 2.05(c)(i). “LC Request”
shall mean a request in accordance with the terms of Section 2.13(b) in form and
substance satisfactory to the Issuing Banks. “LC Sublimit” shall have the
meaning assigned to such term in Section 2.13(b). “Lead Arrangers” shall mean
JPMorgan Chase Bank, N.A, Bank of America, N.A., Bank of Montreal and Wells
Fargo Bank, National Association, in their capacities as joint lead arrangers
and bookrunners for this Agreement. “Lead Borrower” shall have the meaning
assigned to such term in the preamble hereto. “Lender” shall mean each financial
institution listed on Schedule 2.01 as of the Fourth Amendment Effective Date,
as well as any Person that becomes a “Lender” hereunder pursuant to Section
2.15, 3.04 or 13.04(b), and, as the context requires, includes the Swingline
Lender. “Lender Loss Sharing Agreement” shall mean that certain Lender Loss
Sharing Agreement entered into by each Lender as of the Closing Date and each
other Lender becoming party to this Agreement via an Assignment and Assumption
or otherwise after the Closing Date. “Letter of Credit” shall mean a North
American Letter of Credit and/or a Swiss Letter of Credit, as applicable.
“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date. “LIBO Rate” shall mean, with respect
to (a) any LIBO Rate Loan denominated in any LIBOR Quoted Currency and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (consistent with any such selection by the
Administrative Agent generally under substantially similar credit facilities for
which it acts as administrative agent) (in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency and Interest Period; provided that, if the LIBO Screen Rate
shall be less than zero1.00%, such rate shall be deemed to be zero1.00% for the
purposes of this Agreement and (b) any LIBO Rate Borrowing denominated in
Australian Dollars and for any applicable Interest Period, the AUD Screen Rate
for Australian Dollars on the Quotation Day for Australian Dollars and Interest
Period; provided that, if the AUD Screen Rate shall be less than -50-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl030.jpg]
zero1.00%, such rate shall be deemed to be zero1.00% for the purposes of this
Agreement; provided, further, that if a LIBO Screen Rate or the AUD Screen Rate,
as applicable, shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Screen Rate or AUD Screen Rate, as
applicable, for such currency and such Interest Period shall be the Interpolated
Rate; provided that, if any Interpolated Rate shall be less than zero1.00%, such
rate shall be deemed to be zero1.00% for the purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 3.01. “LIBO Rate Loan” shall mean a Loan
made by the Lenders to the Borrowers which bears interest at a rate based on the
LIBO Rate (other than pursuant to clause (c) of the definition of “Base Rate”).
LIBO Rate Loans may be denominated in U.S. Dollars or in an applicable
Alternative Currency. “LIBO Screen Rate” has the meaning assigned to such term
in the definition of “LIBO Rate”. “LIBOR Quoted Currency” shall mean each of (i)
U.S. Dollars, (ii) Euros, (iii) Pound Sterling and (iv) Swiss Francs. “Lien”
shall mean, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset (including, without limitation, any “security interest” as
defined in Sections 12(1) and 12(2) of the Australian PPSA) and (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset; provided that
in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien. “Line Cap” shall mean an amount equal to the lesser of (a)
the Aggregate Commitments and (b) the then applicable Aggregate Borrowing Base.
“Liquidity Event” shall mean the occurrence of a date when (a) Aggregate
Availability shall have been less than (i) from the Closing Date until the end
of the Lead Borrower’s fiscal quarter ending on or about March 31, 2020, the
greater of (x) 7.5% of the Line Cap and (y) $30,000,000 and (ii) thereafter, the
greater of (x) 12.5% of the Line Cap and (y) $50,000,000, in each case for five
(5) consecutive Business Days, until such date as (b) Aggregate Availability
shall have been at least equal to (i) from the Closing Date until the end of the
Lead Borrower’s fiscal quarter ending on or about March 31, 2020, the greater of
(x) 7.5% of the Line Cap and (y) $30,000,000 and (ii) thereafter, the greater of
(x) 12.5% of the Line Cap and (y) $50,000,000, in each case, for thirty (30)
consecutive calendar days (it being understood that such consecutive calendar
days may occur during the period contemplated by the preceding clause (b)(i),
the preceding clause (b)(ii) or a combination thereof). “Liquidity Notice” shall
mean a written notice delivered by the Administrative Agent at any time during a
Liquidity Period to any bank or other depository at which any Deposit Account
(other than any Excluded Account) is maintained directing such bank or other
depository (a) to remit all funds in such Deposit Account to, in the case of a
U.S. Loan Party, a Dominion Account or, in the case of a Deposit Account of a
Foreign Loan Party, to the Administrative Agent on a daily basis, (b) to cease
following directions or instructions given to such bank or other depository by
any Loan Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place. -51-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl031.jpg]
“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) an Event of Default has occurred and is
continuing. “Loan Documents” shall mean this Agreement, and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Note, the
Guarantee Agreement, each Security Document, each Intercreditor Agreement, each
Receivables Intercreditor Agreement, each Securitization Intercreditor
Agreement, each Incremental Revolving Commitment Agreement and each Extension
Amendment. “Loan Obligations” shall mean all now existing or hereafter arising
debts, obligations, covenants, and duties of payment or performance by any Loan
Party of every kind, matured or unmatured, direct or contingent, owing, arising,
due, or payable to any Lender, Issuing Bank, Agent or Indemnified Person by any
Loan Party arising out of this Agreement or any other Loan Document, including,
without limitation, all obligations to repay principal or interest (including
interest, fees and other amounts accruing during any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding) on
the Loans, Letters of Credit or any other Obligations, and to pay interest,
fees, costs, charges, expenses, professional fees, and all sums chargeable to
any Loan Party or for which any Loan Party is liable as indemnitor under the
Loan Documents, whether or not evidenced by any note or other instrument. “Loan
Party” shall mean the Borrowers and the Guarantors. “Loans” shall mean advances
made to or at the instructions of the Lead Borrower pursuant to Article 2 hereof
and may constitute Revolving Loans, Swingline Loans or Overadvance Loans. “Local
Time” shall mean (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in U.S. Dollars and (ii) London time in the case of a
Loan, Borrowing or LC Disbursement denominated in Pound Sterling, Euros,
Australian Dollars or Swiss Francs. “Margin Stock” shall have the meaning
assigned to such term in Regulation U. “Material Adverse Effect” shall mean a
material adverse effect on (a) the business, property, operations or financial
condition of the Lead Borrower and its Subsidiaries, taken as a whole, (b) the
validity or enforceability of any of the Loan Documents against a Loan Party or
(c) the rights and remedies of the Administrative Agent, the Collateral Agent,
the Issuing Banks, the Swingline Lender and the Lenders against a Loan Party
thereunder. “Material Indebtedness” shall mean Indebtedness (other than Loans)
of any one or more of the Lead Borrower or any Subsidiary in an aggregate
principal amount exceeding $50,000,000; provided that in no event shall any
Qualified Receivables Facility be considered Material Indebtedness. “Material
Real Property” shall mean any parcel of Real Property or group of parcels of
Real Property that are adjacent, contiguous or located in close proximity as an
integrated operation located in the United States having a Fair Market Value (on
a per-property basis) greater than or equal to $5,000,000 as of (x) the Closing
Date, for Real Property then owned or (y) the date of acquisition, for Real
Property acquired after the Closing Date, in each case as determined by the Lead
Borrower in good faith; provided that (i) “Material Real Property” shall exclude
all leasehold interests in Real Property and (ii) the Lead Borrower may elect in
its discretion to treat any such Real Property as a “Material Real Property”
(subject to the requirements of this Agreement relating to Material Real
Properties) even if its Fair Market Value is less than the foregoing threshold.
Notwithstanding the foregoing, it is understood -52-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl032.jpg]
and agreed that the parcel of Real Property located at 1502 W 4th Ave, Holdrege,
NE 68949 shall be deemed to be a Material Real Property. “Material Subsidiary”
shall mean any Subsidiary, other than an Immaterial Subsidiary. “Maturity Date”
shall mean the date that is five (5) years after the Closing Date; provided
that, if, on the date (the “Springing Maturity Date”) that is ninety-one (91)
days prior to the maturity date of the Senior Notes, any Senior Notes remain
outstanding, the Maturity Date shall be the Springing Maturity Date; provided
further that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day. Notwithstanding the foregoing,
the Springing Maturity Date shall not constitute the Maturity Date if, prior to
the Springing Maturity Date, the Lead Borrower delivers to the Administrative
Agent a certificate of a Financial Officer (i) to the effect that the Loan
Parties intend to repay the aggregate outstanding amount in respect of the
Senior Notes pursuant to the terms of this definition and (ii) certifying that,
as of the date such certificate is delivered to the Administrative Agent, both
before and immediately after giving effect to such repayment (assuming removal
of the related Reserve as contemplated below), the Payment Conditions have been
satisfied (and setting forth in such certificate a reasonably detailed
calculation thereof). Upon receipt of such certificate, the Administrative Agent
shall establish a Reserve against the U.S. Borrowing Base in an amount equal to
103% of the aggregate outstanding principal amount of the Senior Notes.
Thereafter, such Reserve shall remain in effect until satisfaction of the
following conditions: (1) the Lead Borrower shall irrevocably request a
Revolving Borrowing in an amount not less than the aggregate outstanding
principal amount of the Senior Notes plus accrued and unpaid interest thereon
(or, if less, the amount necessary to repay the Senior Notes in full, including
after taking into account other available cash) and shall specify that the
proceeds of such Borrowing (together with other available cash, as applicable)
shall be used on such date to repay the Senior Notes in full; and (2)
immediately upon giving effect to the removal of such Reserve, the conditions
set forth in Section 6.02 will be satisfied. “Moody’s” shall mean Moody’s
Investors Service, Inc. (or an applicable foreign Affiliate thereof). “Mortgage
Policy” shall mean an ALTA title insurance policy (or its equivalent in non-ALTA
jurisdictions) with respect to the applicable real property naming the
Administrative Agent as insured party for the benefit of the applicable Lenders,
insuring that the Mortgage creates a valid and enforceable first priority
mortgage lien (subject to (x) Permitted Borrowing Base Liens which do not have
priority over the Lien in favor of the Collateral Agent or (y) any other
Permitted Lien for which the Administrative Agent has established a Reserve in
its Permitted Discretion for liabilities secured by such Permitted Lien
(including, without limitation, Liens securing the NMTC Financing, to the extent
of the NMTC Reserve)) on the applicable parcel of real property, free and clear
of all Liens, defects and encumbrances (except as set forth in the immediately
preceding parenthetical), which Mortgage Policies shall (A) be in an amount no
greater than the value of such parcel of real property, as determined by the
appraisal report to be delivered pursuant to clause (a) of the definition of
Eligible Real Property (provided, however, that, if such Eligible Real Property
is located in a mortgage or recording tax jurisdiction and the Administrative
Agent limits its recovery under the applicable Mortgage, the insured amount
shall be equal to 120% of such appraised value), (B) be from a nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent (“Title Insurer”), (C) include such -53-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl033.jpg]
endorsements and reinsurance as the Administrative Agent may reasonably require
and (D) otherwise satisfy the reasonable title insurance requirements of the
Administrative Agent. “Mortgaged Properties” shall mean (a) the Material Real
Properties that are identified on Schedule 1.01(B) on the Closing Date (other
than the Real Property located at 731 Highway 142 & 3200 Butzen Dr., Poplar
Bluff, MO 63901-8159 (all such Material Real Properties other than the Fourth
Amendment Real Properties, the “Closing Date Mortgaged Properties”) and, (b) the
Fourth Amendment Mortgaged Properties and (c) each additional Material Real
Property encumbered by a Mortgage after the Closing Date pursuant to Section
9.10. “Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, deeds
of hypothec and other security documents (including amendments to any of the
foregoing) executed and delivered with respect to Mortgaged Properties (either
as stand-alone documents or forming part of other Security Documents), each in
form and substance reasonably satisfactory to the Collateral Agent and the Lead
Borrower, in each case, as amended, supplemented or otherwise modified from time
to time. For the avoidance of doubt, upon the expiration or termination of any
such agreement or instrument in accordance with its terms (including, without
limitation, in connection with the release of a Loan Party in accordance with
the Loan Documents), such document shall cease to constitute a “Mortgage”.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Lead Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions. “Net Proceeds” shall mean, with
respect to any event, (a) the cash proceeds actually received by the Lead
Borrower or any Subsidiary in respect of such event including any cash received
in respect of any non-cash proceeds (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, minus (b) the sum of (i) the out-of-
pocket fees and expenses actually incurred by the Lead Borrower or any
Subsidiary (other than those paid to Affiliates) in connection with such event,
(ii) in the case of a Disposition of an asset (including pursuant to a sale
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Indebtedness (other than Loans) or other obligations related to and
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established in accordance with GAAP
against any adjustment to the sale price or any liabilities and that are related
to such asset or to such event (as determined reasonably and in good faith by a
Financial Officer of the Lead Borrower); provided that, upon the reversal
(without the satisfaction of any applicable adjustment to the sale price or
liabilities in cash in a corresponding amount) of all or any portion of any
reserve described in clause (b)(iii) above or if such adjustment to the sale
price or liabilities have not been satisfied in cash and such reserve is not
reversed within 365 days after such event, then, without duplication, the amount
of any such reversal of such reserve shall be deemed to be “Net Proceeds” of
such event received at the time of such reversal, and any such reserve remaining
outstanding on such 365th day shall be deemed to be “Net Proceeds” of such event
received on such 365th day, as applicable; provided further that any proceeds
held in escrow pending a purchase price, net working capital or other similar
adjustment and/or for the duration of any indemnity period shall not constitute
Net Proceeds until released from escrow to the Lead Borrower or applicable
Subsidiary. -54-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl034.jpg]
other North American Issuing Bank, such amount as may be agreed among the Lead
Borrower and such other North American Issuing Bank (and notified to the
Administrative Agent) at the time such other North American Issuing Bank becomes
a North American Issuing Bank. The North American Issuing Bank Sublimit of any
North American Issuing Bank may be increased or decreased as agreed by such
North American Issuing Bank and the Lead Borrower (each acting in their sole
discretion) and notified in a writing executed by such North American Issuing
Bank and the Lead Borrower. “North American LC Commitment” shall mean the
commitment of each North American Issuing Bank to issue Letters of Credit under
the North American Revolving Facility pursuant to Section 2.13. “North American
LC Disbursement” shall mean a payment or disbursement made by any North American
Issuing Bank pursuant to a North American Letter of Credit under the North
American Revolving Facility. “North American LC Exposure” shall mean at any time
the sum of (a) the aggregate undrawn amount of all outstanding North American
Letters of Credit at such time plus (b) the aggregate principal amount of all
North American LC Disbursements that have not yet been reimbursed at such time.
The North American LC Exposure of any Lender at any time shall mean its Pro Rata
Percentage (with respect to the North American Revolving Facility) of the
aggregate North American LC Exposure at such time. “North American LC
Obligations” shall mean the sum (without duplication) of (a) all amounts owing
by the Borrowers for any drawings under North American Letters of Credit
(including any bankers’ acceptances or other payment obligations arising
therefrom); and (b) the stated amount of all outstanding North American Letters
of Credit. “North American LC Sublimit” shall have the meaning assigned to such
term in Section 2.13(b). “North American Letter of Credit” shall mean any
letters of credit issued or to be issued by any North American Issuing Bank
under the North American Revolving Facility for the account of any U.S. Borrower
(or any Subsidiary of such Borrower, with such Borrower as a co-applicant
thereof) pursuant to Section 2.13, including any standby letter of credit, time,
or documentary letter of credit or any functional equivalent in the form of an
indemnity, or bank guarantee or similar form of credit support issued by the
Administrative Agent or a North American Issuing Bank for the benefit of a U.S.
Borrower. “North American Protective Advance” shall have the meaning assigned to
such term in Section 2.18. “North American Revolving Borrowing” shall mean a
Borrowing comprised of North American Revolving Loans. “North American Revolving
Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make North American Revolving Loans hereunder up to the amount
set forth and opposite such Lender’s name on Schedule 2.01 as of the Fourth
Amendment Effective Date under the caption “North American Revolving
Commitment,” or in the Assignment and Assumption pursuant to which such Lender
assumed its North American Revolving Commitment, as applicable, as the same may
be (a) reduced from time to time pursuant to Section 2.07, (b) increased from
time to time pursuant to Section 2.15 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 13.04. The
aggregate amount of the Lenders’ North American Revolving Commitments on the
ClosingFourth Amendment Effective Date is $585,000,000561,600,000. -56-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl035.jpg]
time, on such day; provided that, if the Overnight LIBO Rate shall be less than
zero1.00%, such rate shall be deemed to be zero1.00% for all purposes of this
Agreement. “Overnight LIBO Rate Loan” shall mean a Loan made by the Swingline
Lender or any other Lenders to any Borrower which bears interest at a rate based
on the Overnight LIBO Rate. Overnight LIBO Rate Loans may be denominated in U.S.
Dollars or in an Alternative Currency (other than Australian Dollars). All
Swingline Loans (other than North American Swingline Loans) shall be Overnight
LIBO Rate Loans or Loans with such other rate as may be agreed by the applicable
Borrower and the Swingline Lender in its sole discretion. “Parallel Debt
Obligation” and “Parallel Debt Obligations” shall have the meanings assigned to
such term in Section 12.15. “Participant” shall have the meaning assigned to
such term in Section 13.04(c). “Participant Register” shall have the meaning
assigned to such term in Section 13.04(c). “Participating Member State” shall
mean any member state of the European Union that has the euro as its lawful
currency in accordance with legislation of the European Union relating to
Economic and Monetary Union. “Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107 56 (signed into law
October 26, 2001)). “Payment Conditions” shall mean, as to any proposed relevant
action to be taken on any date: (a) no Default or Event of Default has then
occurred and is continuing or would result from such action; and (b) either: (i)
(x) Aggregate Availability on a pro forma basis immediately after giving effect
to such action would be at least equal to the greater of the Applicable Seasonal
Percentage on such date of the Line Cap and $80,000,000 and (y) over the thirty
(30) consecutive days prior to consummation of such action, Aggregate
Availability averaged no less than the greater of (A) the Applicable Seasonal
Percentage (as of the date of such action) of the Line Cap and (B) $80,000,000
on a pro forma basis for such action; or (ii) (x) Aggregate Availability on a
pro forma basis immediately after giving effect to such action would be at least
equal to the greater of the Applicable Seasonal Percentage on such date of the
Line Cap and $60,000,000, (y) over the thirty (30) consecutive days prior to
consummation of such action, Aggregate Availability averaged no less than the
greater of (A) the Applicable Seasonal Percentage (as of the date of such
action) of the Line Cap and (B) $60,000,000 on a pro forma basis for such action
and (z) the Consolidated Fixed Charge Coverage Ratio as of the applicable Test
Period would be at least 1.10 to 1.00 on a Pro Forma Basis for such action. For
purposes of this definition, “Applicable Seasonal Percentage” shall mean (A)
solely for purposes of the definitions of “Maturity Date” and “Springing
Maturity Date” and determining compliance with Section 10.06(d) solely with
respect to repayment or -59-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl036.jpg]
Borrower, Briggs & Stratton Power Products Group, LLC, as guarantor, and Wells
Fargo Bank, National Association. “Settlement Date” shall have the meaning
assigned to such term in Section 2.14(b). “Similar Business” shall mean (i) any
business the majority of whose revenues are derived from business or activities
conducted by the Lead Borrower and its Subsidiaries on the Closing Date, (ii)
any business that is a natural outgrowth or reasonable extension, development or
expansion of any such business or any business similar, reasonably related,
incidental, complementary or ancillary to any of the foregoing or (iii) any
business that in the Lead Borrower’s good faith business judgment constitutes a
reasonable diversification of businesses conducted by the Lead Borrower and its
Subsidiaries. “Special Flood Hazard Area” shall have the meaning assigned to
such term in Section 9.02(c). “Specified Disclosure Exceptions” shall have the
meaning assigned to such term in Section 9.07(d)(ii). “Specified Foreign Laws”
shall mean the laws of any Specified Jurisdiction. “Specified Foreign
Receivables” shall mean Receivables Assets with respect to which the related
Account Debtor is not domiciled in the United States, Canada, an Eligible Asian
Jurisdiction or an Eligible European Jurisdiction. “Specified Jurisdiction”
shall mean each of the United States, any State thereof or the District of
Columbia, Australia, Canada (including any province or territory thereof), the
Netherlands, Switzerland and each jurisdiction of a Foreign Subsidiary that has
become a Guarantor pursuant to clause (ii) of Section 9.10(d). “Spot Rate” shall
mean the exchange rate, as reasonably determined by the Administrative Agent,
that is applicable to conversion of one currency into another currency, which is
(a) the exchange rate reported by Bloomberg (or other commercially available
source reasonably designated by the Administrative Agent) as of the end of the
preceding Business Day in the financial market for the first currency; or (b) if
such report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
Business Day in the Administrative Agent’s principal foreign exchange trading
office for the first currency. “Springing Maturity Date” shall have the meaning
assigned to such term in the definition of “Maturity Date.” “Standard
Securitization Undertakings” shall mean representations, warranties, covenants
and indemnities entered into by the Lead Borrower or any Subsidiary thereof in
connection with a Securitization Transaction or Qualified Receivables Facility
which are reasonably customary (as determined in good faith by the Lead
Borrower) in a Receivables Assets financing transaction in the commercial paper,
term securitization or structured lending market. “subsidiary” shall mean, with
respect to any person (referred to in this definition as the “parent”), any
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held,
or (b) that is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent -75-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl037.jpg]
from time to time or (ii) a person or entity which effectively conducts banking
activities with its own infrastructure and staff as its principal business
purpose and which has a banking license in full force and effect issued in
accordance with the banking laws in force in its jurisdiction of incorporation,
or if acting through a branch, issued in accordance with the banking laws in the
jurisdiction of such branch, all and in each case in accordance with the Swiss
Guidelines. “Swiss Revolving Borrowing” shall mean a Borrowing comprised of
Swiss Revolving Loans. “Swiss Revolving Commitment” shall mean, with respect to
each Lender, the commitment, if any, of such Lender to make Swiss Revolving
Loans hereunder up to the amount set forth and opposite such Lender’s name on
Schedule 2.01 as of the Fourth Amendment Effective Date under the caption “Swiss
Revolving Commitment,” or in the Assignment and Assumption pursuant to which
such Lender assumed its Swiss Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07, (b) increased
from time to time pursuant to Section 2.15 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
13.04. The aggregate amount of the Lenders’ Swiss Revolving Commitments on the
ClosingFourth Amendment Effective Date is $40,000,00038,400,000. “Swiss
Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Swiss Revolving Loans
of such Lender, plus the aggregate amount of such Lender’s Swingline Exposure
under the Swiss Revolving Facility, plus the aggregate amount of such Lender’s
Swiss LC Exposure in respect of Letters of Credit issued for the Swiss Borrower.
“Swiss Revolving Facility” shall mean the Swiss Revolving Commitments of the
Lenders and the Loans and Letters of Credit pursuant to those Swiss Revolving
Commitments in accordance with the terms hereof. “Swiss Revolving Lenders” shall
mean each Lender that has a Swiss Revolving Commitment or Swiss Revolving Loans
at such time. “Swiss Revolving Loans” shall mean advances made pursuant to
Article 2 hereof under the Swiss Revolving Facility (including, for the
avoidance of doubt, any Swiss Swingline Loans). “Swiss Security Documents” shall
mean the Initial Swiss Security Agreements and, after the execution and delivery
thereof, each Additional Security Document governed by Swiss law, together with
any other applicable security documents governed by Swiss law from time to time
in favor of the Collateral Agent for the benefit of the Secured Parties. “Swiss
Share Pledge Agreement” shall mean the Swiss law governed share pledge agreement
over the shares of the Swiss Borrower (other than to the extent constituting
Excluded Securities) entered into on or about the date of this Agreement by and
among the Lead Borrower as pledgor and the Collateral Agent. “Swiss Subsidiary”
shall mean any Subsidiary of the Lead Borrower that is organized under the laws
of Switzerland. “Swiss Swingline Loans” shall have the meaning assigned to such
term in Section 2.12(a). “Swiss Ten Non-Bank Rule” shall mean the rule that the
aggregate number of Lenders other than Swiss Qualifying Lenders of a Swiss
Borrower under this Agreement must not at any time exceed ten -80-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl038.jpg]
designation of the parent entity as an “Unrestricted Subsidiary” hereunder, in
which case the subsidiary so transferred would be required to be independently
designated in accordance with preceding clause (1)). The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Lead Borrower (or its Subsidiaries) therein at the date of designation in an
amount equal to the Fair Market Value of the Lead Borrower’s (or its
Subsidiaries’) Investments therein, which shall be required to be permitted on
such date in accordance with Section 10.04 (and not as an Investment permitted
thereby in a Subsidiary). The Lead Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence) and (ii) the Lead
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
to the best of such officer’s knowledge, compliance with the requirements of
preceding clause (i). The designation of any Unrestricted Subsidiary as a
Subsidiary after the Closing Date shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the applicable Loan
Party (or its relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the Fair Market Value at the date
of such designation of such Loan Party’s (or its relevant Subsidiaries’)
Investment in such Subsidiary. Notwithstanding anything to the contrary herein,
the Lead Borrower shall not be permitted to designate (x) any Borrower as an
Unrestricted Subsidiary or (y) any Subsidiary as an Unrestricted Subsidiary from
and after the Fourth Amendment Effective Date. “Unused Line Fee” shall have the
meaning assigned to such term in Section 2.05(a). “Unused Line Fee Rate” shall
mean, with respect to any Facility, 0.250% per annum on the average daily amount
by which the Commitments under such Facility exceed the Revolving Exposure of
all Lenders under such Facility, in each case, calculated based upon the actual
number of days elapsed over a 360-day year payable quarterly in arrears. “U.S.
Borrowers” shall mean (i) the Lead Borrower and (ii) any U.S. Subsidiary
Borrower. “U.S. Borrowing Base” shall mean, at any time of calculation, an
amount equal to the sum of, without duplication: (a) Eligible Cash of the U.S.
Loan Parties; plus (b) (i) the book value of all Eligible Accounts of the U.S.
Loan Parties owing by an Account Debtor that has an Investment Grade Rating
multiplied by the advance rate of 90% (or, for the period commencing on the
first day of the fiscal month commencing on or about December 1 of each calendar
year and ending on the last day of the fiscal month ending on or about the last
day of February the following calendar year, 95%) plus (ii) the book value of
all other Eligible Accounts of the U.S. Loan Parties multiplied by the advance
rate of 85% (or, for the period commencing on the first day of the fiscal month
commencing on or about December 1 of each calendar year and ending on the last
day of the fiscal month ending on or about the last day of February the
following calendar year, 90%); plus (c) the lesser of (i) the Cost of Eligible
Inventory of the U.S. Loan Parties multiplied by the advance rate of 75% and
(ii) the Cost of Eligible Inventory of the U.S. Loan Parties multiplied by the
appraised NOLV Percentage of Eligible Inventory of the U.S. Loan Parties
multiplied by the advance rate of 85% (or, for the period commencing on the
first day of the fiscal month commencing on or about December 1 of each calendar
year and ending on the last day of the fiscal month ending on or about the last
day of February the following calendar year, 90%); plus -83-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl039.jpg]
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to comply with the Availability Conditions. (iii) In the event
that the Availability Conditions are not satisfied at any time, the Borrowers
shall, immediately after demand (or, if such failure to satisfy the Availability
Conditions is due to the imposition of new Reserves, a change in the methodology
of calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, in each case in accordance with the terms of
this Agreement, within five (5) Business Days following receipt of written
notice that complies with the terms of this Agreement), first, repay or prepay
all Swingline Loans, second, repay or prepay Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to comply
with the Availability Conditions. Notwithstanding the foregoing, if the
Availability Conditions are not satisfied solely as a result of the fluctuation
of currency exchange rates, then the foregoing requirements shall only apply if
the Aggregate Exposures exceed 103% of the amount that would comply with the
Availability Conditions. (iv) In the event that (1) the aggregate LC Exposure
exceeds the LC Sublimit then in effect, the Lead Borrower shall, without notice
or demand, immediately replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess, (2) the aggregate North American LC
Exposure exceeds the North American LC Sublimit then in effect, the Lead
Borrower shall, without notice or demand, immediately replace or Cash
Collateralize outstanding North American Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess or (3) the aggregate Swiss LC Exposure exceeds the Swiss
LC Sublimit then in effect, the Swiss Borrower shall, without notice or demand,
immediately replace or Cash Collateralize outstanding Swiss Letters of Credit in
accordance with the procedures set forth in Section 2.13(j), in an amount
sufficient to eliminate such excess. (v) In the event and on each occasion that
any Net Proceeds are received by or on behalf of any Loan Party in respect of
any Disposition of Real Property included in the U.S. Borrowing Base pursuant to
a sale leaseback transaction, the Borrowers shall, promptly after such Net
Proceeds are received by a Loan Party, prepay the Obligations in an aggregate
amount equal to 100% of such Net Proceeds. (vi) If, as of the final Business Day
of each weekly period starting from the first complete calendar week after the
Fourth Amendment Effective Date (for the avoidance of doubt, with the first such
final Business Day being May 1, 2020), (A) Loans are outstanding and (B) the
Consolidated Cash Balance exceeds $7,500,000 as of the end of such applicable
Business Day, then the Borrowers shall, on the next Business Day thereafter,
prepay the Loans in an aggregate principal amount equal to such excess.
Notwithstanding the foregoing, if any of the foregoing conditions described in
subclauses (ii), (iii) or (iv) of this Section 2.09(b) arises solely as a result
of the fluctuation of currency exchange rates, then the foregoing requirements
set forth in subclauses (ii), (iii) or (iv) of this Section 2.09(b) shall only
apply if the LC Exposure, North American LC Exposure or Swiss LC Exposure, as
the case may be, exceeds 105% of the maximum amount that would not give rise to
any of the foregoing conditions. (c) Application of Prepayments. -101-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl040.jpg]
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto. (d) Cure. The Lead Borrower,
Administrative Agent and applicable Issuing Bank may reasonably agree in writing
that a Lender is no longer a Defaulting Lender. At such time, Pro Rata Shares
shall be reallocated without exclusion of such Lender’s Commitments and Loans,
and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares. Unless expressly agreed by the Lead Borrower,
Administrative Agent and applicable Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender. Section 2.12 Swingline Loans. (a) Swingline
Commitment. Subject to the terms and conditions set forth herein, the Swingline
Lender may, but shall not be obligated to, (i) make Swingline Loans (“North
American Swingline Loans”) in U.S. Dollars to the U.S. Borrowers on behalf of
the North American Revolving Lenders in an aggregate amount not to exceed
$58,500,00056,160,000 and (ii) make Swingline Loans (“Swiss Swingline Loans”;
the North American Swingline Loans and the Swiss Swingline Loans are
collectively referred to herein as the “Swingline Loans”) in Swiss Francs or any
Alternative Currency to any Borrower on behalf of the Swiss Revolving Lenders in
an aggregate amount not to exceed $4,000,0005,840,000, in each case, from time
to time during the Revolving Availability Period so long as the making of any
such Swingline Loans will not result in (x) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Loans exceeding 10% of the
Aggregate Commitment or (y) the failure to satisfy the Availability Conditions;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrower may
borrow, repay and reborrow Swingline Loans. (b) Swingline Loans. To request a
Swingline Loan, the applicable Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by telecopy), not later than 12:00 Noon,
Local Time, on the day of (or, in the case of a proposed Swingline Loan in
Australian Dollars or Swiss Francs, one Business Day prior to) a proposed
Swingline Loan. Each such notice shall be irrevocable and specify (i) the
requested date (which shall be a Business Day), (ii) the Borrower requesting
such Swingline Loan, (iii) the requested currency of such Swingline Loans and
(iv) amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from any
Borrower. Each North American Swingline Loan made in U.S. Dollars shall be a
Base Rate Loan. Each Swiss Swingline Loan shall be an Overnight LIBO Rate Loan
(or, in the case of any Swiss Swingline Loan denominated in Australian Dollars,
a Loan which bears interest at the AUD Rate). The Swingline Lender shall make
each Swingline Loan available to the applicable Borrower by means of a credit to
the general deposit account of such Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.13(e), by remittance to the applicable
Issuing Bank) by 5:00 p.m., Local Time, on the requested date of such Swingline
Loan. No Borrower may request a Swingline Loan if at the time of and immediately
after giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000 or the Dollar
Equivalent amount thereof. -106-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl041.jpg]
circumstances set forth in clause (a)(x)(i) above have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or the AUD Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate or AUD Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Lead Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
zero1.00%, such rate shall be deemed to be zero1.00% for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.07, such
amendment shall become effective with respect to each Facility without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders
under such Facility, a written notice from the Required Facility Lenders stating
that such Required Facility Lenders object to such amendment and the basis for
such objection. Until an alternate rate of interest shall be determined in
accordance with this clause (a) (but, in the case of the circumstances described
in clause (a)(x)(ii), only to the extent the LIBO Screen Rate or the AUD Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Revolving Borrowing
to, or continuation of any Revolving Borrowing as, a LIBO Rate Borrowing or a
borrowing of Overnight LIBO Loans shall be ineffective, (y) if any Notice of
Borrowing requests a LIBO Rate Borrowing or a borrowing of Overnight LIBO Loans,
such Borrowing shall be made as a Base Rate Borrowing denominated in U.S.
Dollars and (z) and each outstanding LIBO Rate Borrowing and each outstanding
borrowing of Overnight LIBO Loans shall convert to a Base Rate Borrowing
denominated in U.S. Dollars at the end of the Interest Period in which the
circumstances described in the first sentence of this clause (a)(y) have
occurred. (b) If any Change in Law shall: (i) impose, modify or deem applicable
any reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any Issuing Bank; (ii) impose on any Lender or any Issuing Bank or the
London or Canadian interbank market any other condition, cost or expense (other
than Taxes) affecting this Agreement or Loans made by such Lender or such
Issuing Bank; or (iii) subject any Lender, any Issuing Bank or the
Administrative Agent to any Taxes (other than (A) Indemnified Taxes and Other
Taxes indemnifiable under Section 5.01 or (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations of the type that
such Lender has hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender, such Issuing Bank or the Administrative Agent
of making, continuing, converting or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Lead Borrower will pay to such
Lender, such Issuing Bank or the Administrative Agent, as the case may be, such
additional amount or amounts as will compensate -124-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl042.jpg]
(q) Lender Loss Sharing Agreement. The Administrative Agent shall have received
a counterpart to the Lender Loss Sharing Agreement from each Lender and each
Issuing Bank. (r) Closing Date Extension Amount. The Lead Borrower shall borrow
a North American Revolving Loan in an amount not less than the Closing Date
Extension Amount, which North American Revolving Loan shall remain outstanding
in a principal amount equal to or greater than the Closing Date Extension Amount
until the earlier of one (1) Business Day prior to the Maturity Date and the
termination of all of the Revolving Commitments. Section 6.02 Conditions
Precedent to All Credit Events. The obligation of each Lender and each Issuing
Bank to make any Credit Extension (but limited, in the case of the initial
Credit Extension on the Closing Date (if any), to clauses (a) and (b) below)
shall be subject to the satisfaction (or waiver) of each of the conditions
precedent set forth below: (a) Notice of Borrowing. The Administrative Agent
shall have received a Notice of Borrowing as required by Section 2.03 (or such
notice shall have been deemed given in accordance with Section 2.03) if Loans
are being requested or, in the case of the issuance, amendment, extension or
renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.13(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.12(b). (b) Availability. At the time of
and immediately upon giving effect to such Credit Extension, the Availability
Conditions shall be satisfied. (c) No Default. No Default or Event of Default
shall exist at the time of, or result from, such Credit Extension. (d)
Representations and Warranties. Each of the representations and warranties made
by any Loan Party set forth in Article 8 hereof shall be true and correct in all
material respects (without duplication of any materiality standard set forth in
any such representation or warranty) on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such date (without duplication of any
materiality standard set forth in any such representation or warranty). (e)
Consolidated Cash Balance. The Consolidated Cash Balance on and as of the date
of such Credit Extension does not exceed $7,500,000, before and immediately
after giving effect to such Credit Extension and to the application of the
proceeds therefrom (as such use of proceeds is certified to by the applicable
Borrower in the applicable Notice of Borrowing) on or around such date, but in
any event, not to exceed two Business Days after such date. The acceptance of
the benefits of each Credit Event after the Closing Date shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 6.02 and
applicable to such Credit Event are satisfied as of that time (other than such
conditions which are subject to the discretion of the Administrative Agent or
the Lenders). -139-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl043.jpg]
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Lead Borrower or any Material Subsidiary as a going concern, except that
such opinion (i) may contain references (excluding formal qualifications)
regarding audits performed by other auditors as contemplated by AU Section 543,
Part of Audit Performed by Other Independent Auditors (or any successor or
similar standard under GAAP) and (ii) may include a going concern qualification
or like qualification or exception relating to an upcoming maturity date under
any Indebtedness incurred under this Agreement occurring within one year from
the time such opinion is delivered) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Lead Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP; (b) within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year
(commencing with the first fiscal quarter ending after the Closing Date), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Lead Borrower and its Subsidiaries as of
the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of the Lead Borrower on behalf of the Lead Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Lead Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes); (c) concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate of a
Financial Officer of the Lead Borrower (i) certifying that no Event of Default
or Default has occurred since the date of the last certificate delivered
pursuant to this Section 9.04(c) (or since the Closing Date in the case of the
first such certificate) or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth the reasonably
detailed calculations with respect to the Consolidated Fixed Charge Coverage
Ratio for such period (it being understood that compliance with the Consolidated
Fixed Charge Coverage Ratio shall only apply to the extent contemplated by
Section 10.10(a)); (d) promptly after the same become publicly available, copies
of all periodic and other publicly available reports, proxy statements and, to
the extent requested by the Administrative Agent, other materials filed by the
Lead Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders or shareholders generally, as applicable; (e) (x) within ninety
(90) days after the beginning of each fiscal year that commences after the
Closing Date, a consolidated annual budget for such fiscal year consisting of a
projected consolidated balance sheet of the Lead Borrower and its Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
projected cash flow and projected income to be prepared on a quarter by quarter
basis (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the Lead Borrower to the
effect that the Budget is based on assumptions believed by the Lead Borrower to
be reasonable as of the date of delivery thereof; and (y) on or before May 15,
2020, a Budget for the twelve-month period ending June 30, 2021, which Budget
shall, in the case of this clause (y), be (i) accompanied by the statement of a
Financial Officer of the Lead Borrower to the effect that the Budget is based on
assumptions believed by the -151-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl044.jpg]
Lead Borrower to be reasonable as of the date of delivery thereof and (ii)
reviewed by Ernst & Young LLP, in its capacity as a financial consultant to the
Lead Borrower; (f) concurrently with the delivery of financial statements under
clause (a) above, an updated Perfection Certificate reflecting all changes to
the information required to be disclosed by the terms thereof since the date of
the information most recently received pursuant to this clause (f) or Section
9.10(d) (or a certificate of a Responsible Officer certifying as to the absence
of any changes to the previously delivered update, if applicable); (g) on
Wednesday of each week, (i) projections of the weekly cash flows for the 13-week
period commencing on the first day of such fiscal week (the “13-Week Cash Flow
Projections”) that reflect the Lead Borrower’s and its Subsidiaries’
consolidated projected cash receipts and cash expenditures for their corporate
and other operations and (ii) a variance report comparing, for each line of such
13-Week Cash Flow Projections, the actual disbursements and receipts for the
previous reporting week and the percentage variance of such actual results from
those projected for such previous reporting week on the most current 13-Week
Cash Flow Projections delivered under the terms of this Agreement prior to such
date; (h) (g) promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, the AML Legislation
and the Beneficial Ownership Regulation; and (i) (h) promptly, from time to
time, such other information regarding the operations, business affairs and
financial condition of the Lead Borrower or any of the Subsidiaries, or
compliance with the terms of any Loan Document as in each case the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender); provided, however, that, notwithstanding any provision hereof or any
other Loan Document to the contrary, no Loan Party nor any Subsidiary thereof
shall be required to disclose or discuss, or permit the inspection, examination
or making of extracts of, any records, books, information or account or other
matter (i) in respect of which disclosure to the Administrative Agent, any
Lender or their representatives is then prohibited by applicable law or any
agreement binding on any Loan Party or any Subsidiary thereof, (ii) that is
protected from disclosure by the attorney-client privilege or the attorney work
product privilege or (iii) constitutes non-financial trade secrets or
non-financial proprietary information (the “Disclosure Exceptions”). Documents
required to be delivered pursuant to Section 9.04(a), 9.04(b) or 9.04(d), (1)
will be deemed to have been delivered hereunder upon the Lead Borrower filing
such documents with the SEC via the EDGAR filing system (or any successor
system) to the extent such documents are publicly available and (2) otherwise
may be delivered electronically and, if so otherwise delivered electronically,
shall be deemed to have been delivered on the date (A) on which the Lead
Borrower posts such documents, or provides a link thereto, on the Lead
Borrower’s website on the Internet; or (B) on which such documents are posted on
the Lead Borrower’s behalf on an Internet or intranet website, if any, to which
the Lenders and the Administrative Agent have access (whether a commercial,
third-party website or sponsored by the Administrative Agent); provided that,
the Lead Borrower shall notify (which may be by electronic mail) the
Administrative Agent (which shall notify each Lender) of the posting of any such
document pursuant to clause (2) and, promptly upon request by the Administrative
Agent, provide to the Administrative Agent by electronic mail an electronic
version (i.e., a soft copy) of any such document posted pursuant to clause (2)
specifically requested by the Administrative Agent. -152-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl045.jpg]
inspect, audit and make extracts from any Borrower’s corporate, financial or
operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower and
such Borrower shall be permitted to be present in any discussions with officers,
employees, agent, advisors and independent accountants); provided that the
foregoing, in each case, shall be subject to the Disclosure Exceptions and to
reasonable requirements of confidentiality, including requirements imposed by
law or contract; provided further that, subject to the final sentence of this
Section 9.07(b), the Administrative Agent shall only be permitted to conduct one
field examination and the Lead Borrower shall be required to provide the
Administrative Agent with one inventory appraisal conducted by an appraiser
chosen by the Administrative Agent and consented to by the Lead Borrower (such
consent not to be unreasonably withheld or delayed) in a form and on a basis
reasonably satisfactory to the Administrative Agent with respect to any
Collateral comprising the Aggregate Borrowing Base per 12-month period; provided
further that, if at any time Aggregate Availability is less than the greater of
(x) 15.0% of the Line Cap and (y) $60,000,000 for a period of five (5)
consecutive Business Days during such 12-month period, one additional field
examination and one additional inventory appraisal will be permitted in such
12-month period, except that during the existence and continuance of an Event of
Default, there shall be no limit on the number of additional field examinations
and inventory appraisals that shall be permitted at the Administrative Agent’s
request. Notwithstanding the foregoing, additional appraisals of equipment,
trademarks or real property shall not be required unless initiated at a time
when an Event of Default has occurred and is continuing; provided that (i) not
more than one (1) time per 12-month period, the Lead Borrower may, in its sole
discretion and expense, request that the Administrative Agent (and, in such
event, the Administrative Agent shall promptly) order an appraisal of specified
equipment being newly added to any Borrowing Base from an appraiser selected and
engaged by the Administrative Agent and consented to by the Lead Borrower (such
consent not to be unreasonably withheld, delayed or conditioned) to determine
the increase to the Borrowing Bases after the inclusion of such specified
equipment, (ii) not more than one (1) time per 12-month period, the Lead
Borrower may, in its sole discretion and expense, request that the
Administrative Agent (and, in such event, the Administrative Agent shall
promptly) order updated appraisals of all equipment from an appraiser selected
and engaged by the Administrative Agent and consented to by the Lead Borrower
(such consent not to be unreasonably withheld, delayed or conditioned) to
redetermine the fixed asset components of the Borrowing Bases based on such
appraisals (which redetermination may result in the increase or decrease of such
fixed asset components) and (iii) in connection with any Permitted Acquisition,
the Lead Borrower may, in its sole discretion and expense, request that the
Administrative Agent (and, in such event, the Administrative Agent shall
promptly) order appraisals on any acquired equipment from an appraiser selected
and engaged by the Administrative Agent and consented to by the Lead Borrower
(such consent not to be unreasonably withheld, delayed or conditioned) in order
to include such assets in the fixed asset components of the Borrowing Bases. No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower, nor result in any damage to the property or other Collateral.
No inspection shall involve invasive testing without the prior written consent
of the Lead Borrower. Neither the Administrative Agent nor any Lender shall have
any duty to any Borrower to make any inspection nor to share any results of any
inspection, appraisal or report with any Borrower, except that the
Administrative Agent shall promptly forward copies to the Lead Borrower of any
appraisals, environmental assessments and/or other final work product that is
produced by a third party for the Administrative Agent in respect of any
appraisal or environmental assessment of the Lead Borrower’s and/or any of its
Subsidiaries’ assets (excluding, for the avoidance of doubt, any work product
from any field examination). Each of the Borrowers acknowledges that all
inspections, appraisals and reports are prepared by the Administrative Agent and
Lenders for their purposes, and the Borrowers shall not be entitled to rely upon
them. Notwithstanding the foregoing, a new inventory appraisal shall be
conducted by an appraiser chosen by the Administrative Agent starting promptly
after the Fourth -154-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl046.jpg]
Amendment Effective Date and the limitations set forth in the second proviso of
this Section 9.07(b) shall not apply to such inventory appraisal in any respect.
(c) The Lead Borrower will reimburse (or will cause to be reimbursed) the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses (other than any legal fees or costs and expenses covered under Section
13.01) of the Administrative Agent in connection with (i) one examination per
fiscal year of any Borrower’s books and records as described in clause (a) above
and (ii) field examinations and appraisals of inventory, equipment, trademarks
and real property comprising the Aggregate Borrowing Base, in each case subject
to the limitations on such examinations, audits and appraisals permitted under
the preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section 9.07 shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes. (d) Notwithstanding anything to the contrary in this Section
9.07: (i) the Administrative Agent or its counsel may, at the Administrative
Agent’s sole discretion, engage one or more financial or other advisors or
consultants satisfactory to the Administrative Agent, to advise and assist the
Administrative Agent, the Administrative Agent’s counsel and the Secured Parties
with their on-going assessment of the Collateral, the Lead Borrower’s and its
Subsidiaries’ financial performance and their ability to repay the Obligations.
The Administrative Agent and the other Secured Parties may elect to maintain the
confidentiality of any conclusions reached or reports prepared by such
consultant and may also provide that the consultant’s conclusions shall be
covered by the attorney work-product privilege. The Loan Parties shall reimburse
the Administrative Agent for any and all reasonable and documented fees and
expenses of such advisors and/or consultants; provided, however, that the
Administrative Agent shall provide summary invoices of such advisors and
consultants to the Lead Borrower on a monthly basis (provided that the failure
to provide any such invoice shall not affect the validity of any such
reimbursement requirement). (ii) Without limiting the Secured Parties’ rights
under the Credit Agreement and other Loan Documents, the Lead Borrower and the
other Loan Parties hereby agree to: (A) give the Administrative Agent and its
Representatives reasonable access during normal business hours on reasonable
advance notice to the offices, properties, officers, employees, accountants,
auditors, counsel and other representatives, books and records of the Lead
Borrower and the other Loan Parties, (B) furnish to the Administrative Agent and
its Representatives such financial, operating and property related data and
other information as such persons reasonably request and (C) instruct the Lead
Borrower’s and any other Loan Party’s employees and financial advisors to
cooperate reasonably with the Administrative Agent and its Representatives in
respect of the aforementioned clauses (A) and (B)); provided, however, that,
with respect to this Section 9.07(d), notwithstanding any provision hereof or
any other Loan Document to the contrary, no Loan Party nor any Subsidiary
thereof shall be required to disclose or discuss, or permit the inspection,
examination or making of extracts of, any records, books, information or account
or other matter (1) in respect of which disclosure to the Administrative Agent,
any Lender or their representatives is then prohibited by applicable law or any
agreement in effect on the Fourth Amendment Effective Date that is binding on
any Loan Party or any Subsidiary thereof or (2) that is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege (the “Specified Disclosure Exceptions”). For purposes of -155-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl047.jpg]
this Section 9.07(d), the term “Representatives” shall mean the Administrative
Agent’s employees, agents, representatives, advisors and consultants (including
any investment banker, financial advisor, accountant, legal counsel, agent,
representative or expert retained by or acting on behalf of the Administrative
Agent). (iii) Subject to the Specified Disclosure Exceptions, the Lead Borrower
and the other Loan Parties each irrevocably authorizes, and shall direct, any
financial advisors, consultants or investment bankers that are representing any
or all of the Loan Parties in connection with this Agreement, the other Loan
Documents and any Junior Capital Transaction (the foregoing, collectively, and
excluding, for the avoidance of doubt, JPMCB and its Affiliates, the “Financial
Advisors”) to: (A) disclose fully and promptly to the Administrative Agent, and
those of its Representatives identified by the Administrative Agent for such
purpose, all material developments in connection with the efforts of the Lead
Borrower and the Financial Advisors to arrange any Junior Capital Transaction
(including each term sheet or similar document received by the Lead Borrower or
any of its Subsidiaries, any Financial Advisor or any other advisors or
representatives in connection with any Junior Capital Transaction, other than
any preliminary term sheet or similar document with respect to which such
disclosure requires the consent of the counterparty that has not been obtained
(but the Lead Borrower shall use commercially reasonable efforts to obtain such
consent), and it being understood that any such term sheet or similar document
may be shared with the identity of the counterparty (and any other information
that would permit the identification of the counterparty) redacted), (B)
regularly offer to consult with (and consult with if so requested), and respond
to the inquiries of, the Administrative Agent, the other Secured Parties and
their respective Representatives identified by the Administrative Agent for such
purpose concerning any and all material matters relating to the affairs,
finances and businesses of the Lead Borrower or any other Loan Party, the assets
and capital stock of the Lead Borrower or any other Loan Party, any aspect of
this Agreement, the other Loan Documents or any Junior Capital Transaction
and/or the Financial Advisors’ activities related thereto (including, without
limitation, communications outside the presence of any representatives of the
Lead Borrower or any other Loan Party) and (C) offer to provide (and provide if
the Administrative Agent, the other Secured Parties and/or their Representatives
request) weekly updates on a conference call with the Administrative Agent, the
other Secured Parties and/or their respective Representatives. (iv) Subject to
the Specified Disclosure Exceptions, each of the Lead Borrower and the other
Loan Parties shall, and shall direct its officers, directors, employees and
advisors to, cooperate fully with the Administrative Agent in furnishing
information as and when reasonably requested by the Administrative Agent or any
other Secured Party regarding the Collateral or the Lead Borrower’s or any other
Loan Party’s financial affairs, finances, financial condition, business and
operations. Subject to the Specified Disclosure Exceptions, the Lead Borrower
and each other Loan Party authorizes the Administrative Agent to meet and/or
have discussions with any of their officers, directors, employees and advisors
from time to time as reasonably requested by the Administrative Agent to discuss
any material matters regarding the Collateral or the Lead Borrower’s or any
other Loan Party’s financial affairs, finances, financial condition, business
and operations, and shall direct and authorize all such persons and entities to
fully disclose to the Administrative Agent all information reasonably requested
by the Administrative Agent regarding the foregoing. The Lead Borrower and the
other Loan Parties each waives and releases any such officer, director, employee
and advisor from the operation and provisions of any confidentiality agreement
with the Lead Borrower or such other Loan Party, as the case -156-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl048.jpg]
may be, such that such person or entity is not prohibited from providing any of
the foregoing information to the Administrative Agent or any other Secured
Party. Section 9.08 Use of Proceeds. Use the proceeds of the Loans made in the
manner contemplated by Sections 8.12 and 8.23. Section 9.09 Compliance with
Environmental Laws. (a) Comply, and make reasonable efforts to cause all lessees
and other persons occupying its properties to comply, with all applicable
Environmental Laws; and obtain and renew all required Environmental Permits,
except, in each case with respect to this Section 9.09, to the extent the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. (b) Comply, in all material respects,
with the terms and conditions of all closure letters issued by any state or
federal Governmental Authority applicable to the facility located at 3300 N.
124th Street, Wauwatosa, Wisconsin regarding the presence or remediation of any
Hazardous Materials. Section 9.10 Further Assurances; Additional Guarantors;
Additional Security. (a) Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other documents
and the delivery of notifications to counterparties and the registration in any
applicable public registry), that may be required by the Security Documents or
that the Collateral Agent may reasonably request (including, without limitation,
those required by applicable law), to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection of the Liens created
or intended to be created by the Security Documents. (b) If any asset (other
than Real Property) is acquired by any Loan Party (including, without
limitation, any acquisition pursuant to a Delaware LLC Division) after the
Closing Date or owned by an entity at the time it becomes a Guarantor (in each
case other than (x) assets constituting Collateral under a Security Document
that automatically become subject to the Lien of such Security Document upon
acquisition thereof, (y) assets constituting Excluded Property and (z)(i) in the
case of a Loan Party organized under the laws of the United States or any state
thereof, assets (other than Equity Interests) owned thereby and located outside
of the United States, and (ii) in the case of a Loan Party organized or
incorporated under the laws of any Specified Jurisdiction, assets (other than
Equity Interests) owned thereby and located outside of such Specified
Jurisdiction), such Loan Party will, (A) notify the Collateral Agent of such
acquisition or ownership; provided that this clause (A) will be deemed satisfied
with respect to any applicable asset so long as such notice is delivered on the
first date on which financial statements are required to be delivered pursuant
to Section 9.04(a) or (b) which occurs at least ten (10) Business Days after the
acquisition of such asset, or at any time prior thereto) and (B) cause such
asset to be subjected to a Lien (subject to any Permitted Liens) securing the
Obligations by, and take, and cause the Guarantors to take, such actions as
shall be reasonably requested by the Collateral Agent to satisfy the Collateral
and Guarantee Requirement to be satisfied with respect to such asset, including
actions described in clause (a) of this Section 9.10, all at the expense of the
Loan Parties, subject to the penultimate paragraph of this Section 9.10. (c)
Grant and cause each of the Guarantors to grant to the Collateral Agent (or to
all the Secured Parties, if necessary or customary under applicable local law)
security interests in, and mortgages -157-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl049.jpg]
(xiii) Excluded Securities; and (xiv) Excluded Accounts; provided that (x) the
Lead Borrower may in its sole discretion elect to exclude any property from the
definition of “Excluded Property” and (y) in no event shall any asset included
in any Borrowing Base constitute Excluded Property. Notwithstanding anything
herein to the contrary, (A) the Collateral Agent may grant extensions of time or
waiver or modification of requirement for the creation or perfection of security
interests in or the obtaining of insurance (including title insurance) or
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrowers, that perfection or obtaining of such items cannot reasonably be
accomplished without undue effort or expense or is otherwise impracticable by
the time or times at and/or in the form or manner in which it would otherwise be
required by this Agreement or the other Loan Documents, (B) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (C) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar Tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the Fair Market Value of
such Mortgaged Property as determined in good faith by the Lead Borrower
(subject to such lesser amount agreed to by the Collateral Agent). Section 9.11
Unrestricted Subsidiaries. Designate any Subsidiary as an Unrestricted
Subsidiary only in accordance with the definition of “Unrestricted Subsidiary”
contained herein. Section 9.12 Post-Closing. Take all necessary actions to
satisfy the items described on Schedule 9.12 (as may be updated pursuant to
Section 13.12 of this Agreement) within the applicable period of time specified
in such Schedule (or such longer period as the Administrative Agent may agree in
its sole discretion). Section 9.13 Lender Calls. The Lead Borrower shall
conduct, every other week, a conference call that the Lenders may attend to
discuss the financial condition and results of operations of the Lead Borrower
and its Subsidiaries and any other information or items that the Lenders
reasonably request, each at a date and time to be determined by the
Administrative Agent in consultation with the Lead Borrower. Section 9.14
Post-Fourth Amendment Effective Date. Within seven calendar days of the Fourth
Amendment Effective Date, deliver to the Administrative Agent an up-to-date
certified extract from the debt enforcement register (Betreibungsregister) in
respect of each Swiss Loan Party. Section 9.13 [reserved]. Section 9.14
[reserved]. Section 9.15 Section 9.15 Centre of Main Interests. Each Loan Party
that is incorporated in a jurisdiction to which the Regulation applies shall
maintain its “centre of main interests” in its jurisdiction of incorporation for
the purposes of the Regulation. -162-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl050.jpg]
Section 9.16 [reserved]. Section 9.17 [reserved]. Section 9.18 Collateral
Monitoring and Reporting. (a) Borrowing Base Certificates. By (x) the 30th day
of each of the first three (3) months ending after the Closing Date and (y) the
20th day of each month thereafter (or, in each case, if such date is not a
Business Day, the following Business Day), the Lead Borrower shall deliver to
the Administrative Agent (and the Administrative Agent shall promptly deliver
same to the Lenders) a Borrowing Base Certificate prepared as of the close of
business on the last Business Day of the previous month (provided that, if
requested by the Administrative Agent, from and after the date on which
Aggregate Availability is less than (i) from the Closing Date until the end of
the Lead Borrower’s fiscal quarter ending on or about March 31, 2020, the
greater of 7.5% of the Line Cap and $30,000,000 and (ii) thereafter, the greater
of 15% of the Line Cap and $60,000,000, in each case for five (5) consecutive
Business Days and until such subsequent date, if any, on which Aggregate
Availability equals or exceeds such threshold for a period of thirty (30)
consecutive calendar days (it being understood that such consecutive calendar
days may occur during the period contemplated by the preceding clause (i), the
preceding clause (ii) or a combination thereof)Fourth Amendment Effective Date,
the Lead Borrower shall deliver to the Administrative Agent weekly Borrowing
Base Certificates by Wednesday (or if such date is not a Business Day, the
following Business Day) of every week prepared as of the close of business on
Friday of the previous week, which weekly Borrowing Base Certificates shall be
in standard form unless otherwise reasonably agreed to by the Administrative
Agent), the Lead Borrower shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by Wednesday (or if such date is not a Business Day,
the following Business Day) of every week prepared as of the close of business
on Friday of the previous week, which weekly Borrowing Base Certificates shall
be in standard form unless otherwise reasonably agreed to by the Administrative
Agent), or more frequently if elected by the Lead Borrower, provided that the
Aggregate Borrowing Base shall continue to be reported on such more frequent
basis for at least three (3) months following such election; provided further
that (i) amounts of Equipment, Inventory, Real Property and Trademarks shown in
the Borrowing Base Certificates delivered on a weekly basis will be based on the
amount of Equipment, Inventory, Real Property or Trademarks, as applicable, (a)
set forth in the most recent weekly report, where possible, and (b) for the most
recently ended month for which such information is available with regard to
locations where it is impracticable to report Equipment, Inventory, Real
Property or Trademarks, as applicable, more frequently, and (ii) the amount of
Eligible Accounts shown in such Borrowing Base Certificate will be based on the
amount of the gross Accounts set forth in the most recent weekly report, less
the amount of ineligible Accounts reported for the most recently ended month. In
addition, an updated Borrowing Base Certificate will be delivered in connection
with any Notice of Borrowing delivered following the transfer of any assets
pursuant to Section 10.05(c) between the Loan Parties if such transferred assets
would need to be included in the applicable Borrowing Base in order to meet the
Availability Conditions. All calculations of Aggregate Availability in any
Borrowing Base Certificate shall be made by the Lead Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation in consultation with the Lead
Borrower to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves. (b) Records and Schedules
of Accounts. The Lead Borrower shall keep materially accurate and complete
records of all Accounts, including all payments and collections thereon, and
shall submit to the Administrative Agent, upon the Administrative Agent’s
request, sales, collection, reconciliation and other reports in form reasonably
satisfactory to the Administrative Agent on a periodic basis (but not more
frequently than at the time of delivery of each of the Financial Statements).
The Lead Borrower -163-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl051.jpg]
shall also provide to the Administrative Agent, upon the Administrative Agent’s
reasonable advance request, on or before the 20th day of any calendar month as
to which the Administrative Agent has made such a reasonable advance request, a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and the amount, invoice
date and due date as the Administrative Agent may reasonably request. If
Accounts owing from any single Account Debtor in an aggregate face amount of
$5,000,000 or more cease to be Eligible Accounts, the Borrowers shall notify the
Administrative Agent of such occurrence promptly (and in any event within three
(3) Business Days) after any Responsible Officer of the Lead Borrower has actual
knowledge thereof. (c) Maintenance of Dominion Account by U.S. Loan Parties.
With respect to each U.S. Loan Party’s Deposit Accounts (other than Excluded
Accounts) and Dominion Accounts, within ninety (90) days (or such later date as
the Administrative Agent may agree in its reasonable discretion) of the Closing
Date or, if opened following the Closing Date, within sixty (60) days (or such
later date as the Administrative Agent may agree in its reasonable discretion),
of the opening of such Deposit Account or the date any Person that owns such
Deposit Account becomes a U.S. Loan Party hereunder, (i) each U.S. Loan Party
shall obtain from each bank or other depository institution that maintains such
Deposit Account, a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent that provides for such bank or other
depository institution, following its receipt of a Liquidity Notice (it being
understood thatfrom and after the Fourth Amendment Effective Date (or such later
date as the Administrative Agent shall reasonably promptly deliver a copy of
such Liquidity Notice to the Lead Borroweror the Collateral Agent may agree
(each acting in its sole discretion)), to transfer to a Dominion Account (or
another account as the Administrative Agent or the Collateral Agent may direct
(each acting in its sole discretion)), on a daily basis (or such other timing as
the Administrative Agent or the Collateral Agent may direct (each acting in its
sole discretion)), all balances in such Deposit Account (net of such minimum
balance required by the bank at which such Deposit Account is maintained) for
application to the Obligations then outstanding (the “U.S. Sweep”); provided
that, following the termination of the Liquidity Period, the Administrative
Agent shall promptly instruct such bank or other depository institution to
terminate the U.S. Sweep; (ii) the Lead Borrower shall establish the Dominion
Account and obtain a Deposit Account Control Agreement in form reasonably
satisfactory to the Administrative Agent, from the applicable Dominion Account
bank, establishing the Administrative Agent’s control over such Dominion
Account, (iii) each U.S. Loan Party irrevocably appoints the Administrative
Agent as such U.S. Loan Party’s attorney-in-fact to collect such balances during
a Liquidity Period to the extent any such delivery is not so made and (iv) each
U.S. Loan Party shall instruct each Account Debtor to make all payments with
respect to Collateral into Deposit Accounts subject to Deposit Account Control
Agreements, and if deposited in violation of such instructions, the U.S. Loan
Parties shall promptly (and in any event within seven (7) days) direct any such
payments into Deposit Accounts subject to Deposit Account Control Agreements (it
being understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Account pursuant to clause (v) of the
definition thereof); and it is expressly acknowledged that the Administrative
Agent reserves the right to impose Reserves with respect to the failure to
obtain any such Deposit Account Control Agreement within such ninety (90) day
period. The provisions of this Section 9.18(c) do not apply to Excluded
Accounts. Notwithstanding anything to the contrary in any Loan Document, (A)
each U.S. Loan Party acknowledges and agrees that each of the Administrative
Agent and the Collateral Agent is authorized and permitted to send to the
applicable bank or other depository institution a notice of exclusive control, a
trigger notice, a control notice, an access termination notice, a shifting
control notice or any similar notice contemplated by any Deposit Account Control
Agreement in order to give effect to the U.S. Sweep and (B) the U.S. Sweep shall
be applied in accordance with Section 11.02(b). (d) [Reserved.] -164-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl052.jpg]
(e) Foreign Deposit Accounts. Each Foreign Loan Party shall, with respect to its
Deposit Accounts into which proceeds of the Accounts of such Foreign Loan Party
(“Collections”) are paid or any master account to which any such Accounts are
swept (each such Deposit Account being a “Collection Account”), (i) ensure that
it is subject to a valid and enforceable first ranking security interest
(subject to any Liens permitted under Section 10.02(d) or (n)(i) of this
Agreement, solely to the extent such Liens arise by operation of law and either
(x) such Liens are permitted by the related Deposit Account Control Agreement or
(y) the Administrative Agent has established a Reserve in its Permitted
Discretion for liabilities secured by such Liens) under the laws of the
jurisdiction where the relevant Collection Account is located and (ii) within
ninety (90) days (or such later date as the Administrative Agent may agree in
its reasonable discretion) of the Closing Date or, if opened following the
Closing Date, within sixty (60) days (or such later date as the Administrative
Agent may agree in its reasonable discretion), of the opening of such Collection
Account or the date any Person that owns such Collection Account becomes a
Foreign Loan Party hereunder take all actions necessary to obtain a Deposit
Account Control Agreement, in form reasonably satisfactory to the Administrative
Agent, that provides for such bank or other depository institution, following
its receipt of a Liquidity Notice (it being understood thatfrom and after the
Fourth Amendment Effective Date (or such later date as the Administrative Agent
shall reasonably promptly deliver a copy of such Liquidity Notice to the Lead
Borroweror the Collateral Agent may agree (each acting in its sole discretion)),
to transfer to the Administrative Agent, on a daily basis, all balances inat
such times and in such amounts and currencies as prescribed by the
Administrative Agent or the Collateral Agent (each acting in its sole
discretion), all or any balance in such Collection Account (net of such minimum
balance required by the bank at which such Collection Account is maintained) for
application to the Obligations then outstanding (the “Foreign Sweep”); provided
that, following the termination of the Liquidity Period, the Administrative
Agent shall promptly instruct such bank or other depository institution to
terminate the Foreign Sweep. It is expressly acknowledged that the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement within such initial
ninety (90) day period. The provisions of this Section 9.18(e) do not apply to
Excluded Accounts. Notwithstanding anything to the contrary in any Loan
Document, (A) each Foreign Loan Party acknowledges and agrees that each of the
Administrative Agent and the Collateral Agent is authorized and permitted to
send to the applicable bank or other depository institution a notice of
exclusive control, a trigger notice, a control notice, an access termination
notice, a shifting control notice or any similar notice contemplated by any
Deposit Account Control Agreement in order to give effect to the Foreign Sweep
and (B) the Foreign Sweep shall be applied in accordance with Section 11.02(c).
(f) Deposit Account Operations. (i) Schedule 9.18 sets forth all Deposit
Accounts (other than Excluded Accounts or accounts not required to be subject to
a Deposit Account Control Agreement pursuant to Section 9.18(e)) maintained by
the Loan Parties, including the Dominion Accounts, as of the Closing Date. The
Lead Borrower shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account (other than any Excluded Accounts) by the Lead
Borrower or any other Loan Party, and shall not open, and shall ensure that no
other Loan Parties open, any Deposit Accounts (other than any Excluded Accounts)
at a bank not reasonably acceptable to the Administrative Agent. (ii) If any
Loan Party receives cash or any check, draft or other item of payment payable to
such Loan Party with respect to any Collateral, it shall hold the same in trust
for the Collateral Agent and promptly (and in any event within seven (7) days)
deposit the same into any Deposit Account that is subject to a Deposit Account
Control Agreement or a Dominion Account. -165-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl053.jpg]
(iii) Each Foreign Loan Party agrees that upon the commencement and during the
continuation of a Liquidity Period, from and after the Fourth Amendment
Effective Date (or such later date as the Administrative Agent or the Collateral
Agent may agree (each acting in its sole discretion)), the only way in which
monies may be withdrawn from any Deposit Account with respect to which Deposit
Account Control Agreements have been entered into (including for purposes of
establishing the amounts in such Deposit Account as “Eligible Cash”) is (i) by
(or on the authorization or instruction of) the Collateral Agent (or the
Administrative Agent) in order to apply them in accordance with Section 11.02(c)
or (ii) at the sole discretion of, and through the express authorization or
instruction by, the Collateral Agent (or the Administrative Agent). To the
extent that any Deposit Account Control Agreement (including an Australian
Account Control Deed) allows a Deposit Account to be operated in a manner that
is not consistent with this clause, then on request by the Collateral Agent or
Australian Security Trustee, the Foreign Credit Party who holds that Deposit
Account will promptly enter into such documentation as is required by the
Collateral Agent or Australian Security Trustee to ensure that the Deposit
Account Control Agreement is consistent with this Section 9.18(f)(iii). (iv) The
Collateral Agent shall be given sufficient access to each relevant Deposit
Account (including each Collection Account) to ensure that the provisions of
Section 11.02(c) are capable of being complied with including, without
limitation, by having entered into a Deposit Account Control Agreement or other
equivalent agreement with the account bank holding the relevant Deposit Account
requiring such account bank to follow the instructions of the Administrative
Agent and/or the Collateral Agent if instructions are given by it. (v) Each
Foreign Loan Party shall instruct each Account Debtor to pay all Collections
into segregated Collection Accounts, which only contain Collections and are not
used for any other purpose and which are subject to a Deposit Account Control
Agreement as specified in clause (e) above (and if deposited in violation of
such instructions, each Foreign Loan Party shall promptly (and in any event
within seven (7) days) direct any such payments into such Collection Accounts).
(g) Transfer of Accounts; Notification of Account Debtors. (i) At any time at
the request of the Administrative Agent in its sole discretion following the
commencement of a Liquidity Period,, from and after the Fourth Amendment
Effective Date (or such later date as the Administrative Agent or the Collateral
Agent may agree (each acting in its sole discretion)), the Foreign Loan Parties
shall (a) at the discretion of the Administrative Agent, either (i) immediately
cause all of their Deposit Accounts into which the proceeds of Accounts are
being paid (each, an “Existing Collection Account”) to be transferred to the
name of the Administrative Agent or (ii) promptly open new Deposit Accounts with
(and, at the discretion of the Administrative Agent, in the name of) the
Administrative Agent or an Affiliate of the Administrative Agent (such new bank
accounts being Deposit Accounts under and for the purposes of this Agreement),
and (b) if new Deposit Accounts have been established pursuant to this Section
(each, a “New Collection Account”) ensure that all Account Debtors are
instructed to pay the Collections owing to such Loan Parties to the New
Collection Accounts. Until all Collections have been redirected to the New
Collection Accounts, each such Loan Party shall cause all amounts on deposit in
any Existing Collection Account to be transferred to a New Collection Account at
the end of each Business Day, provided that, if any such Loan Party does not
instruct such re-direction or transfer, each of them hereby authorizes the -166-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl054.jpg]
Administrative Agent to give such instructions on their behalf to the applicable
Account Debtors and/or the account bank holding such Existing Collection Account
(as applicable). (ii) At any time at the request of the Administrative Agent in
its sole discretion following the commencement of a Liquidity Period, from and
after the Third Amendment Effective Period (or such later date as the
Administrative Agent or the Collateral Agent may agree (each acting in its sole
discretion)), each Foreign Loan Party agrees that if any of its Account Debtors
have not previously received notice of the security interest of the Collateral
Agent over the Accounts and the Collections, it shall give notice to such
Account Debtors and if any such Loan Party does not serve such notice, each of
them hereby authorizes the Administrative Agent or the Collateral Agent to serve
such notice on their behalf. Section 9.19 Financial Assistance. Each Loan Party
and its Subsidiaries shall comply in all respects with applicable legislation
governing financial assistance and/or capital maintenance, to the extent such
legislation is applicable to such Loan Party or such Subsidiary, including in
relation to the execution of the Security Documents by such Loan Party and
payments of amounts due under this Agreement. Section 9.20 Foreign Collateral.
Each Foreign Loan Party shall ensure that (i) its standard terms and conditions
of purchase at all times contain a condition to the effect that title to the
purchased goods transfers to such Loan Party at a time no later than on delivery
of the purchased goods to such Loan Party and that, pursuant to such standard
terms and conditions of purchase, there are no extendible retention of title
rights in favor of its suppliers; provided, however, that retention of title
rights may be imposed in the ordinary course of buying and using and/or selling
current assets, (ii) its standard terms and conditions of purchase are not
amended in a manner that would prejudice the interest of the Lenders without the
prior consent in writing of the Administrative Agent, and (iii) if the reference
on any purchase order or equivalent document is to the standard terms and
conditions of purchase as set out on a specified website, the relevant website
must be maintained, up to date and publicly accessible at all times. During any
Liquidity Period or at any other time at which the Administrative Agent in its
Permitted Discretion determines that the Collateral of any Foreign Loan Party
may be at substantial risk of loss of titleFrom and after the Fourth Amendment
Effective Date, at the request of the Administrative Agent, the specified Loan
Party must send a copy of its standard terms and conditions of purchase (or
other notice satisfactory to the Administrative Agent which rejects retention of
title and/or extendible retention of title provisions in relation to the Loan
Party’s Equipment, Inventory, Real Property or Trademarks (other than retention
of title rights imposed in the ordinary course of buying and using and/or
selling current assets)) to its suppliers. Section 9.21 Australian PPSA
Undertaking. (a) If a Loan Party holds any security interests for the purposes
of the Australian PPSA and if failure by the Loan Party to perfect such security
interests would materially adversely affect its business, the Loan Party agrees
to implement, maintain and comply in all material respects with, procedures for
the perfection of those security interests. These procedures must include
procedures designed to ensure that the Loan Party takes all reasonable steps
under the Australian PPSA to continuously perfect any such security interest
including all steps reasonably necessary: (i) for the Loan Party to obtain, the
highest ranking priority possible in respect of the security interest (such as
perfecting a purchase money security interest or perfecting a security interest
by control); and -167-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl055.jpg]
time of incurrence, and (iii) any Permitted Refinancing Indebtedness incurred to
Refinance any Indebtedness incurred pursuant to this clause (h); (i) (x)
Capitalized Lease Obligations, mortgage financings, purchase money obligations
(including Indebtedness as lessee or guarantor) and other Indebtedness
(including, for the avoidance of doubt, any Indebtedness in connection with sale
leaseback transactions) in each case, incurred for the purpose of financing all
or any part of the acquisition, lease or cost of design, construction, repair,
replacement, installation or improvement of the respective property (real or
personal, and whether through the direct purchase of property or the Equity
Interest of any person owning such property), in an aggregate principal amount
that immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 10.01(i), would not
exceed the greater of $75,000,000 and 5.0% of Consolidated Total Assets when
incurred, created or assumed, and (y) any Permitted Refinancing Indebtedness in
respect thereof; (j) the Senior Notes and any Permitted Refinancing Indebtedness
in respect thereof; (k) (x) other Indebtedness of the Lead Borrower or any
Subsidiary, in an aggregate principal amount that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 10.01(k), would not exceed the greater of
$200,000,000300,000,000 and 15.022.5% of Consolidated Total Assets when
incurred, created or assumed and (y) any Permitted Refinancing Indebtedness in
respect thereof; (l) [reserved]; (m) Guarantees: (i) by any Loan Party of any
Indebtedness of any Loan Party permitted to be incurred under this Agreement,
(ii) by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 10.04, (iii) by any Subsidiary that is not a Loan Party of
Indebtedness of another Subsidiary that is not a Loan Party, and (iv) by any
Loan Party of Indebtedness of Subsidiaries that are not Loan Parties incurred
for working capital purposes in the ordinary course of business on ordinary
business terms so long as such Indebtedness is permitted to be incurred under
Section 10.01(q) and to the extent such Guarantees are permitted by Section
10.04; provided that Guarantees by any Loan Party under this Section 10.01(m) of
any other Indebtedness of a person that is subordinated in right of payment to
other Indebtedness of such person shall be expressly subordinated in right of
payment to the Loan Obligations to at least the same extent as such underlying
Indebtedness is subordinated in right of payment; (n) Indebtedness arising from
agreements of the Lead Borrower or any Subsidiary providing for Guarantees,
indemnification, adjustment of purchase or acquisition price or similar
obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any -170-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl056.jpg]
(oo) Liens that may arise on inventory or equipment in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by persons (including, without limitation, any client or supplier) other
than the Lead Borrower or its Subsidiaries; (pp) Liens on Equity Interests or
other securities or assets of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary; and (qq) in the case of Liens on
any Collateral, Junior Liens securing Indebtedness in an aggregate amount not to
exceed at any time the greater of $75,000,000 and 5.0% of Consolidated Total
Assets.; and (rr) Liens on Trademarks and related rights and assets securing a
Junior Capital Transaction and any Permitted Refinancing Indebtedness in respect
thereof, in each case subject to an intercreditor agreement with the Collateral
Agent pursuant to which the Secured Parties retain a second priority Lien on
such assets and other customary access rights to such assets on terms and
conditions reasonably acceptable to the Collateral Agent; provided that, for the
avoidance of doubt, any release of Liens by the Administrative Agent in
connection with such Junior Capital Transaction shall be subject to the
requirements of clause (II) (including the proviso set forth therein) of Section
12.11. For purposes of determining compliance with this Section 10.02, (A) a
Lien securing an item of Indebtedness need not be permitted solely by reference
to one category of Permitted Liens (or any portion thereof) described in
Sections 10.02(a) through (qq) but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing any obligation (or
any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens (or any portion thereof) described in Sections 10.02(a) through
(qq), the Lead Borrower may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 10.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided that all Liens
securing Indebtedness under this Agreement shall at all times be deemed to have
been incurred pursuant to clause (b) of this Section 10.02. Section 10.03
Limitations on Certificate of Incorporation, By-Laws and Certain Other
Agreements, Etc. Amend or modify, or permit the amendment or modification of (i)
any provision of the indenture or other definitive documentation governing the
Senior Notes, (ii) any provision of the definitive documentation governing any
Junior Financing (after the entering into thereof) or (iii) its certificate or
articles of incorporation, certificate of formation, limited liability company
or by-laws (or the equivalent organizational documents), in each case, in a
manner that is materially adverse to the interests of the Lenders without the
prior written consent of the Required Lenders. Section 10.04 Investments, Loans
and Advances. (i) Purchase or acquire (including pursuant to any merger or
amalgamation with a person that is not a Wholly Owned Subsidiary immediately
prior to such merger or amalgamation) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or (iii)
purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except: (a) Guarantees permitted by Section 10.01; -178-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl057.jpg]
otherwise not interfering in any material respect with the business of the Lead
Borrower and its Subsidiaries, taken as a whole; (e) Investments permitted by
Section 10.04 (other than Section 10.04(m)(ii)), Permitted Liens, and Restricted
Payments permitted by Section 10.06; (f) the discount, forgiveness or sale, in
each case without recourse and in the ordinary course of business, of past due
receivables arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale or financing of receivables); (g)
other Dispositions of assets (including in connection with sale leaseback
transactions); provided that any such Dispositions shall comply with the
finalpenultimate sentence of this Section 10.05; (h) Permitted Acquisitions
(including any merger, consolidation or amalgamation in order to effect a
Permitted Acquisition); provided that, following any such merger, consolidation
or amalgamation involving any Borrower, such Borrower is the surviving entity or
the requirements of Section 10.05(n) are otherwise complied with; (i) leases,
licenses or subleases or sublicenses of any real or personal property in the
ordinary course of business; (j) Dispositions of inventory or Dispositions or
abandonment of Intellectual Property of the Lead Borrower and its Subsidiaries
determined in good faith by the management of the Lead Borrower to be no longer
economically practicable or commercially reasonable to maintain or useful or
necessary in the operation of the business of the Lead Borrower or any of the
Subsidiaries; (k) Dispositions pursuant to any individual transaction or series
of related transactions involving assets with a Fair Market Value of less than
$7,500,000; (l) the purchase and Disposition (including by capital contribution)
of Securitization Assets and Permitted Receivables Facility Assets, in each
case, by Securitization Entities, Receivables Entities and/or Permitted
Receivables Jurisdiction Subsidiaries, or participations therein, including
pursuant to Qualified Securitization Transactions or Qualified Receivables
Facilities; (m) any exchange or swap of assets (other than cash and Permitted
Investments) for other assets (other than cash and Permitted Investments) of
comparable or greater value or usefulness to the business of the Lead Borrower
and the Subsidiaries as a whole, determined in good faith by the management of
the Lead Borrower; (n) if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing or
would result therefrom, any Subsidiary or any other person may be merged,
amalgamated or consolidated with or into any Borrower, provided that (A) such
Borrower shall be the surviving entity (it being understood and agreed that the
Lead Borrower shall be the surviving entity of any merger, amalgamation or
consolidation of the Lead Borrower with another Borrower) or (B) if the
surviving entity is not the applicable Borrower (such other person, the
“Successor Borrower”), (1) the Successor Borrower shall be an entity organized
or existing under the laws of the jurisdiction of the applicable Borrower, (2)
the Successor Borrower shall expressly assume all the obligations of such
Borrower under this Agreement and the other Loan Documents pursuant to a
supplement hereto or thereto and, in the case of any Security Document, by
executing and/or delivering any additional required -184-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl058.jpg]
Unrestricted Subsidiary (but, in any such case, not created in contemplation of
such redesignation, merger, amalgamation, consolidation or transfer); and (x)
any encumbrances or restrictions of the type referred to in clause 10.09(A) or
(B) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred to in clauses
(a) through (w) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the Lead
Borrower, no more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions as contemplated by such provisions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement Section 10.10 Financial
Covenant. (a) On any date, other than during the Fourth Amendment Specified
Period, when Aggregate Availability is less than (a) from the Closing Date until
the end of the Lead Borrower’s fiscal quarter ending on or about March 31, 2020,
the greater of (i) 7.5% of the Line Cap and (ii) $30,000,000 and (b) thereafter,
the greater of (i) 12.5% of the Line Cap and (ii) $50,000,000 (collectively, the
“FCCR Test Amount”), have a Consolidated Fixed Charge Coverage Ratio, calculated
on a Pro Forma Basis, of less than 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which the Lead Borrower was required to deliver Financial Statements, and at
the end of each succeeding fiscal quarter thereafter until the date on which
Aggregate Availability has exceeded the FCCR Test Amount for thirty (30)
consecutive days. (b) On any date during the Fourth Amendment Specified Period,
have Aggregate Availability of less than $12,500,000. Section 10.11 Fiscal
Quarter and/or Fiscal Year. In the case of the Lead Borrower, permit any change
to its fiscal quarter and/or fiscal year; provided that the Lead Borrower and
its Subsidiaries may change their fiscal quarter and/or fiscal year end one or
more times, subject to such adjustments to this Agreement as the Lead Borrower
and Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize the Lead
Borrower and the Administrative Agent to make any such amendments to this
Agreement as they jointly deem necessary to give effect to the foregoing).
ARTICLE 11 EVENTS OF DEFAULT Section 11.01 Events of Default. In case of the
happening of (each, an “Event of Default”) on and after the Closing Date, any of
the following events: (a) any representation or warranty made or deemed made by
any Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made; (b) default
shall be made in the payment of any principal of any Loan, any North American LC
Disbursement or any Swiss LC Disbursement when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise; -193-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl059.jpg]
(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days; (d) (x) default shall be made in the due observance or
performance by any Borrower of any covenant, condition or agreement contained in
Section 9.01(a) (solely with respect to the Lead Borrower and the other
Borrowers), 9.05(a), 9.08, 9.18(c)-(g) or in Article 10 or, (y) the Borrowers
shall fail to deliver a Borrowing Base Certificate required to be delivered
under this Agreement within five (5) Business Days of the date such Borrowing
Base Certificate is required to be delivered (other than from and after the date
on which Aggregate Availability is less than the greater of 15% of the Line Cap
and $60,000,000 for five (5) consecutive Business Days and until such subsequent
date, if any, on which Aggregate Availability equals or exceeds such threshold
for thirty (30) consecutive calendar days, in which case such period shall be
three (3) Business Days); or (z) default shall be made in the due observance or
performance by any Borrower of any covenant, condition or agreement contained in
Section 9.04(e)(y) or (g) or Section 9.13, and such default shall continue
unremedied for a period of five (5) consecutive Business Days; (e) default shall
be made in the due observance or performance by any of the Loan Parties of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (b), (c) and (d) above) and such default shall
continue unremedied for a period of thirty (30) days after the earlier of (x)
notice thereof from the Administrative Agent to the Lead Borrower and (y) any
Borrower’s actual knowledge of such default; (f) (i) any event or condition
occurs that (A) results in any Material Indebtedness becoming due prior to its
scheduled maturity or (B) enables or permits (with all applicable grace periods
having expired) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, in each case without such
Material Indebtedness having been discharged, or any such event of or condition
having been cured promptly; provided that this clause (f) shall not apply to any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if (x) such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness and (y) repayments are made as required by the terms of the
respective Indebtedness; provided further that this clause (f) shall not apply
to, in the case of any Permitted Convertible Indebtedness, any event or
condition that would permit the holder or beneficiary of such Permitted
Convertible Indebtedness to convert such Permitted Convertible Indebtedness into
cash, Equity Interests (other than Disqualified Stock) of the Lead Borrower or a
combination thereof (in each case to the extent permitted hereunder); provided
further that, notwithstanding the foregoing, none of the following events shall
constitute an Event of Default under this clause (f) unless such event results
in the acceleration of other Material Indebtedness of the Lead Borrower or any
Subsidiary: (i) any secured Indebtedness becoming due as a result of a casualty
or similar event, (ii) any change of control offer made within 60 days after an
Acquisition with respect to, and effectuated pursuant to, Indebtedness of an
acquired business, (iii) any default under Indebtedness of an acquired business
if such default is cured, or such Indebtedness is repaid, within 60 days after
the Acquisition of such business so long as no other creditor accelerates or
commences any kind of enforcement action in respect of such Indebtedness, (iv)
mandatory prepayment requirements arising from the receipt of net cash proceeds
from debt, dispositions (including casualty losses, governmental takings and
other involuntary dispositions), equity issues or excess cash flow, in each case
pursuant to Indebtedness of an acquired business), (v) prepayments required by
the terms of Indebtedness as a result of customary provisions in respect of
illegality, replacement of lenders and gross-up provisions for Taxes, increased
costs, capital adequacy and other similar customary requirements and (vi) any
voluntary -194-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl060.jpg]
(j) any Australian Loan Party (A) is (or has stated that it is) insolvent under
administration or insolvent (each as defined in the Australian Corporations
Act); (B) is in liquidation, in provisional liquidation, under administration or
wound up or has had a controller (as defined in the Australian Corporations Act)
appointed to its property; (C) is subject to any arrangement, assignment,
moratorium or composition, protected from creditors under any statute or
dissolved (in each case, other than to carry out a reconstruction or
amalgamation while solvent on terms approved by the Administrative Agent); (D)
has had an application or order made or resolution passed, in each case in
connection with that person, which is preparatory to or could result in any of
clauses (A), (B) or (C) above (and in the case of an application or similar
action, it is not stayed, withdrawn or dismissed within 21 days); (E) is taken
(under section 459F(1) of the Australian Corporations Act) to have failed to
comply with a statutory demand; (F) is the subject of an event described in
section 459C(2)(b) or section 585 of the Australian Corporations Act (or it
makes a statement from which the Administrative Agent reasonably deduces it is
so subject); or (G) is otherwise unable to pay its debts generally when they
fall due; (k) the failure by the Lead Borrower, any other Borrower or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$50,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to attach or levy upon assets or properties of the Lead
Borrower, any other Borrower or any Material Subsidiary to enforce any such
judgment; provided, however, that any such judgment shall not be included in the
calculation of the aggregate amount of judgments under this clause (k) if and
for so long as (A) the amount of such judgment is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment; (l) (i) an ERISA Event shall have occurred,
(ii) the PBGC or other Governmental Authority shall have instituted proceedings
(including giving notice of intent thereof) to terminate any Plan or Plans or
(iii) the Lead Borrower, any other Borrower or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in the case of each of clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or (m) (i) any Loan Document, including any subordination provision
therein, shall for any reason cease to be (or be asserted in writing by any
Borrower or any Guarantor to not be) a legal, valid and binding obligation of
any Loan Party party thereto (other than in accordance with its terms), (ii) any
security interest purported to be created by any Security Document and to extend
to assets that constitute a material portion of the Collateral shall cease to
be, or shall be asserted in writing by any Borrower or any other Loan Party not
to be, a valid and perfected security interest (perfected as required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby (other than in accordance with the terms of the
applicable Loan Documents), except to the extent that any such loss of
perfection results from the limitations of foreign laws, rules and regulations
as they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof other than Specified Foreign Laws, or from failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Initial U.S. Security Agreement or to
file Uniform Commercial Code continuation statements or to make any other
similar filings (provided that the Loan Parties have provided any cooperation,
documentation or other assistance reasonably requested on reasonable notice by
the Collateral Agent and/or Administrative Agent to enable the Collateral Agent
to make any such filings by the applicable deadline), and in any case so long as
such failure does not result from the breach or non- compliance with the Loan
Documents by any Loan Party, or (iii) a material portion of the Guarantees -196-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl061.jpg]
pursuant to the Loan Documents by the Guarantors guaranteeing the Obligations,
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by any Borrower or any Guarantor
not to be in effect or not to be legal, valid and binding obligations (other
than in accordance with the terms thereof); provided that no Event of Default
shall occur under this Section 11.01(m) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement; (n) the failure by the Lead Borrower to
deliver, after the Fourth Amendment Effective Date and on or before May 15,
2020, one or more term sheets in respect of a Junior Capital Transaction; or (o)
the failure of a Junior Capital Transaction (i) to have its proposed terms and
conditions approved by the Required Lenders and the Administrative Agent (in its
capacity as such) after the Fourth Amendment Effective Date and on or before
June 12, 2020 or (ii) to be closed, effective and fully funded, on terms and
conditions approved by the Required Lenders and the Administrative Agent (in its
capacity as such), after the Fourth Amendment Effective Date and on or before
June 15, 2020; then, and in every such event (other than an event with respect
to the Lead Borrower or any other Borrower described in clause (h), (i) or (j)
above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Lead Borrower, take any or all of the following actions, at the same or
different times: (i) terminate, reduce or condition any of the Commitments or
make any adjustment to any Borrowing Base, (ii) declare the Loans then
outstanding and all other Obligations to be forthwith due and payable in whole
or in part (in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans and other Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees (including, for the
avoidance of doubt, any break funding payments) and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding and (iii) require the Loan Parties to Cash Collateralize the LC
Obligations, and, if the Loan Parties fail promptly to deposit such Cash
Collateral, the Administrative Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Revolving Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 7.01 are satisfied); and in any event with respect to the Lead
Borrower and the other Borrowers described in clause (h), (i) or (j) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
(including, for the avoidance of doubt, any break funding payments) and all
other liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding. In addition to any other rights
and remedies granted to the Administrative Agent and the Secured Parties in the
Loan Documents, following the occurrence and continuation of an Event of
Default, the Collateral Agent on behalf of the Secured Parties may exercise all
rights and remedies of a secured party under the Uniform Commercial Code, the
Canadian PPSA, the Australian PPSA or any other applicable law. Without limiting
the generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, -197-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl062.jpg]
may, with the Lead Borrower’s consent (other than during the existence of an
Event of Default under Section 11.01(b), (c), (h), (i) or (j)), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment within such
period, then such resignation shall nonetheless become effective in accordance
with such notice and (a) such retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by such retiring Agent on behalf of the
Lenders under any of the Loan Documents, then such retiring Agent shall continue
to hold such collateral security solely for purposes of maintaining the Secured
Parties’ security interest thereon until such time as a successor Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through such retiring Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders (with the consent
of the Lead Borrower, to the extent so required) appoint a successor Agent as
provided for above in this Section 12.10. Upon the acceptance of a successor’s
appointment hereunder (which, in the case of any third party providing services
as a Collateral Agent hereunder may require the entry into such customary
documentation reasonably satisfactory to the Lead Borrower as such third party
provider shall require, including without limitation in certain jurisdictions a
security trust deed or similar arrangement), such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring Agent, and such retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). After such
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such retiring Agent was acting as an Agent hereunder. (b) Any resignation
by JPMCB as administrative agent pursuant to this Section 12.10 shall also
constitute its resignation as lender of the Swingline Loans to the extent that
JPMCB is acting in such capacity at such time. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring lender of the Swingline Loans and (ii) the retiring
lender of the Swingline Loans shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. Section 12.11
Collateral Matters and Guarantee Matters. The Lenders and the other Secured
Parties (by virtue of their acceptance of the benefits of the Loan Documents)
authorize the Collateral Agent to release any Collateral or Guarantors in
accordance with Section 13.18 or if approved, authorized or ratified in
accordance with Section 13.12. The Lenders and the other Secured Parties (by
virtue of their acceptance of the benefits of the Loan Documents) hereby
irrevocably authorize and instruct the Collateral Agent to, without any further
consent of any Lender or any other Secured Party, (x) enter into (or acknowledge
and consent to) or amend, renew, extend, supplement, restate, replace, waive or
otherwise modify any intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under any of Section 10.02(i) or (ll) (solely as it relates to clause
(i) of Section 10.02) (and in accordance with the relevant requirements thereof)
and, (y) enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify any Permitted Junior
Intercreditor Agreement with the collateral agent or other representative of
holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral under any of Sections 10.02(c),
(qq) and/or (ll) (solely as it relates to clause (c) or (qq) of Section 10.02)
(and in accordance with the relevant requirements thereof) and (z) subject to
the requirements of clause (II) below (including the proviso set forth therein),
enter into (or acknowledge and consent to) or amend, renew, extend, supplement,
restate, replace, waive or otherwise modify any intercreditor or -209-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl063.jpg]
subordination agreement (in form satisfactory to the Collateral Agent and deemed
appropriate by it and in any event including customary access rights to the
Trademarks and related rights and assets securing the applicable Junior Capital
Transaction) with the collateral agent or other representative of holders of
Indebtedness secured (and permitted to be secured) by a Lien on such Trademarks
and related rights and assets under Section 10.02(rr) (and in accordance with
the relevant requirements thereof) (any of the foregoing under clause (x) or
this, clause (y) or this clause (z), an “Intercreditor Agreement”). The Lenders
and the other Secured Parties (by virtue of their acceptance of the benefits of
the Loan Documents) irrevocably agree that (x) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Lead Borrower as to
whether any such other Liens are permitted hereunder and as to the respective
assets constituting Collateral that secure (and are permitted to secure) such
Indebtedness hereunder and (y) any Intercreditor Agreement entered into by the
Collateral Agent shall be binding on the Secured Parties, and each Lender and
each other Secured Party hereby agrees that it will take no actions contrary to
the provisions of, if entered into and if applicable, any Intercreditor
Agreement. Furthermore, the Lenders and the other Secured Parties (by virtue of
their acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to (I) release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i) or (z) of Section 10.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property or (ii) that is or becomes Excluded Property; and
the Administrative Agent and the Collateral Agent shall do so upon request of
the Lead Borrower; provided that, prior to any such request, the Lead Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Lead Borrower certifying (x) that such Lien is
permitted under this Agreement, (y) in the case of a request pursuant to clause
(i) of this sentence, that the contract or agreement pursuant to which such Lien
is granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 10.09 and (II) subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
10.02(rr) to the extent the contract or agreement pursuant to which such Lien is
granted requires such subordination; and the Administrative Agent and the
Collateral Agent shall do so upon request of the Lead Borrower; provided that
(1) prior to any such request, the Lead Borrower shall have in each case
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Lead Borrower certifying (x) that such Lien is permitted under this
Agreement and (y) that the contract or agreement pursuant to which such Lien is
granted requires such subordination, (2) all property subject to such
subordination shall, immediately upon the consummation of such Junior Capital
Transaction, be removed from, and not constitute or contribute to, any Borrowing
Base, (3) on the date of the closing of such Junior Capital Transaction, the
Borrowers shall repay the Revolving Loans in an amount equal to at least the
amount all such property contributed to any Borrowing Base immediately prior to
the consummation of such Junior Capital Transaction, (4) Aggregate Availability
on a pro forma basis after giving effect to such Junior Capital Transaction
shall be greater than Aggregate Availability immediately prior to such Junior
Capital Transaction and (5) immediately prior to and immediately after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall have occurred and be continuing or result from such Junior Capital
Transaction. The Administrative Agent and the Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s and the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the -210-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl064.jpg]
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to any Borrowing Base
as provided herein; (6) without the prior written consent of the Supermajority
Lenders, add Borrowers under this Agreement that are organized under the laws of
a jurisdiction other than the United States, Australia, the Netherlands or
Switzerland or, in each case, any state thereof or the District of Columbia;
provided further that no Lender shall be required to lend to any such Borrower
without the prior written consent of such Lender; or (7) without the prior
written consent of the Supermajority Lenders, reduce the Aggregate Availability
required by Section 10.10(b); or (78) without the prior written consent of the
Required Facility Lenders, adversely affect the rights of Lenders under such
Facility in respect of payments hereunder in a manner different than such
amendment affects other Facility. (b) If, in connection with any proposed
change, waiver, discharge or termination of any of the provisions of this
Agreement as contemplated by clauses (i) through (v), inclusive, of the first
proviso to Section 13.12(a), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Lead Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 3.04 or (B) terminate such non-consenting Lender’s Commitments and/or
repay the outstanding Revolving Loans of such Lender in accordance with Section
3.04; provided that, unless the Commitments that are terminated, and Revolving
Loans repaid, pursuant to the preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto; provided further that, in any event the Lead
Borrower shall not have the right to replace a Lender, terminate its Commitments
or repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 13.12(a). (c) Notwithstanding anything to the
contrary contained in clause (a) of this Section 13.12, the Borrowers, the
Administrative Agent and each Lender providing the relevant Revolving Commitment
Increase may (i) in accordance with the provisions of Section 2.15, enter into
an Incremental Revolving Commitment Agreement, and (ii) in accordance with the
provisions of Section 2.19, enter into an Extension Amendment; provided that
after the execution and delivery by the Borrowers, the Administrative Agent and
each such Lender may thereafter only be modified in accordance with the
requirements of clause (a) above of this Section 13.12. (d) Without the consent
of any other person, the applicable Loan Party or Parties and the Administrative
Agent and/or Collateral Agent may (in its or their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable Requirements of Law. -227-



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl065.jpg]
Schedule 2.01 Commitments North American Swiss Revolving Lender Revolving
Aggregate Commitment Commitment Commitments $101,443,089.4397,
$7,056,910.576,774 JPMorgan Chase Bank, N.A. $108,500,000.0010 385,365.87
,634.13 4,160,000.00 $101,443,089.4397, $7,056,910.576,774 Bank of America, N.A.
$108,500,000.0010 385,365.85 ,634.15 4,160,000.00 $101,443,089.4397,
$7,056,910.576,774 Bank of Montreal $108,500,000.0010 385,365.85 ,634.15
4,160,000.00 Wells Fargo Bank, National $101,443,089.4397, $0.00
$101,443,089.4397, Association 385,365.85 385,365.85 Wells Fargo Bank, National
$7,056,910.576,774 $0.00 $7,056,910.576,774 Association (London Branch) ,634.15
,634.15 $75,731,707.3272,7 $5,268,292.685,057 U.S. Bank National Association
$81,000,000.0077,7 02,439.02 ,560.98 60,000.00 $70,121,951.2267,3
$4,878,048.784,682 CIBC Bank USA $75,000,000.0072,0 17,073.17 ,926.83 00,000.00
$23,373,983.7422,4 $1,626,016.261,560 KeyBank National Association
$25,000,000.0024,0 39,024.39 ,975.61 00,000.00 $10,000,000.009,60 First Midwest
Bank $0.00 $10,000,000.009,60 0,000.00 0,000.00 $585,000,000.0056
$40,000,000.0038,4 TOTAL $625,000,000.0060 1,600,000.00 00,000.00 0,000,000.00
Sch. 2.01-1



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl066.jpg]
CONSENT AND REAFFIRMATION Each of the undersigned hereby acknowledges receipt of
a copy of the foregoing Amendment No. 4 to the Revolving Credit Agreement, dated
as of September 27, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Briggs & Stratton
Corporation, a Wisconsin corporation (the “Lead Borrower”), each of the other
Borrowers party thereto from time to time, the Lenders party thereto from time
to time, the Issuing Banks party thereto from time to time and JPMorgan Chase
Bank, N.A., as the Administrative Agent, the Collateral Agent, the Australian
Security Trustee and the Swingline Lender, which Amendment No. 4 is dated as of
April 27, 2020 (the “Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Amended Credit Agreement (as defined in the Amendment). Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Guarantee Agreement and any other Loan Document executed by it
and acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Amended Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the above
referenced documents shall be a reference to the Amended Credit Agreement and as
the same may from time to time hereafter be amended, modified or restated.
Dated: April 27, 2020 [Signature Page Follows]



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl067.jpg]
BRIGGS & STRATTON CORPORATION By: /s/ Andrea L. Golvach Name: Andrea L. Golvach
Title: Vice President Treasurer BRIGGS & STRATTON AG By: /s/ Mark A.
Schwertfeger Name: Mark A. Schwertfeger Title: Member of the Board BRIGGS &
STRATTON INTERNATIONAL AG By: /s/ Mark A. Schwertfeger Name: Mark A.
Schwertfeger Title: Member of the Board BILLY GOAT INDUSTRIES, INC. By: /s/
Andrea L. Golvach Name: Andrea L. Golvach Title: Vice President Treasurer
ALLMAND BROS., INC. By: /s/ Andrea L. Golvach Name: Andrea L. Golvach Title:
Vice President Treasurer Signature Page to Consent and Reaffirmation (Amendment
No. 4 to Credit Agreement)



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl068.jpg]
Signed, sealed and delivered by BRIGGS & STRATTON AUSTRALIA PTY. LIMITED ACN 006
576 656 in accordance with section 127 of the Corporations Act 2001 (Cth) by:
/s/ Mark A. Schwertfeger /s/ Andrea L. Golvach Signature of director Signature
of director/secretary Mark A. Schwertfeger Andrea L. Golvach Name of director
(print) Name of director/secretary (print) Signature Page to Consent and
Reaffirmation (Amendment No. 4 to Credit Agreement)



--------------------------------------------------------------------------------



 
[briggs_amendmentno4compl069.jpg]
Signed, sealed and delivered by VICTA LTD ACN 000 341 640 in accordance with
section 127 of the Corporations Act 2001 (Cth) by: /s/ Mark A. Schwertfeger /s/
Harold L. Redman Signature of director Signature of director/secretary Mark A.
Schwertfeger Harold L. Redman Name of director (print) Name of
director/secretary (print) Signature Page to Consent and Reaffirmation
(Amendment No. 4 to Credit Agreement)



--------------------------------------------------------------------------------



 